Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 1 of 114




        Exhibit 1
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 2 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 3 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 4 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 5 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 6 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 7 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 8 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 9 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 10 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 11 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 12 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 13 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 14 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 15 of 114




        Exhibit 2
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 16 of 114




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   CAROLYN SAMPSON,                 )
                                    )                    DEFENDANT HAGENS BERMAN
             Plaintiff,             )                    SOBOL SHAPIRO LLP’S
                                    )                    RESPONSES TO PLAINTIFF’S
   v.                               )                    FIRST SET OF REQUESTS FOR
                                    )                    PRODUCTION OF DOCUMENTS
   HAGENS BERMAN SOBOL SHAPIRO LLP; )
   KAY GUNDERSON REEVES; STEVE W.   )                    No. 2:20-cv-02232 PD
   BERMAN,                          )
                                    )                    Related Case: 2:11-cv-05782 PD
             Defendants.            )
                                    )


                Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Defendant Hagens

Berman Sobol Shapiro LLP (“Hagens Berman”) submits the following Objections and

Responses to Plaintiff Carolyn Sampson’s First Set of Requests for Production of

Documents.

                                     GENERAL OBJECTIONS

                1.    Hagens Berman objects to Ms. Sampson’s requests that seek attorney-client

privileged communications between Hagens Berman and any of its clients other than Ms.

Sampson, or attorney work-product that is not related specifically to Ms. Sampson. Hagens

Berman is not seeking protection of its attorney work product for work done specifically

for Ms. Sampson’s case.

 2.             For documents that contain attorney-client privileged communications with—or

attorney work-product relating to—potential clients other than Ms. Sampson but which

also contain information relevant to Ms. Sampson’s allegations, Hagens Berman will

endeavor to produce redacted versions of such documents, taking into account the



{00506690.2 }
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 17 of 114




relevance (or lack thereof) of such materials, the unduly burdensome nature of Ms.

Sampson’s requests and whether such information is proportional to the needs of the case.

                3.   Certain requests seek documents containing personal health information

(“PHI”) or other sensitive information (such as social security numbers, photographs, etc.)

relating to other clients or potential clients of Hagens Berman’s. Hagens Berman objects

to such requests and will not produce such information.

                4.   Many of these requests seek documents and information, including internal

and external email communications, with or about plaintiffs in other thalidomide cases

filed by Hagens Berman. Unless specifically noted, Hagens Berman will not produce

documents responsive to such requests unrelated to Ms. Sampson because such documents

are not relevant to Ms. Sampson’s claims in this action. Moreover, even if such materials

were relevant, the identification and production of such documents would be unduly

burdensome and not proportionate to the needs of the case. To identify such documents

and communications would require a page-by-page review of hundreds of thousands of

pages of documents. Further, most of those communications would likely include attorney-

client privileged communications and/or PHI for which redaction would be hugely

burdensome, as would the creation of a privilege log. Conversely, that information is not

relevant to the specific representations allegedly made to Ms. Sampson by Defendants,

which form the basis of Ms. Sampson’s claims in this action.

                5.   Many of Ms. Sampson’s requests for production seek documents that would

require Hagens Berman review all of its files and documents relating to the Thalidomide




{00506690.2 }                                    -2-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 18 of 114




Litigation in order to identify documents responsive to the request. Such requests are

unduly burdensome and not proportionate to the needs of the case.

                In the Thalidomide Litigation, as defined by Ms. Sampson, Hagens Berman filed a

number of different lawsuits against a variety of defendants. In total, the firm represented

52 individual plaintiffs, each of whom had individualized issues with respect to their

claims, medical history and personal circumstances.              Many of the plaintiffs—like

Ms. Sampson—had hundreds of privileged email communications with Hagens Berman

specific to them. Those lawsuits, now consolidated, have been pending nearly nine years

and have included appeals to the Third Circuit. Many dozens of depositions were taken.

Voluminous documents were produced by Hagens Berman and by counsel for the

Defendants in those cases. There was substantial motion practice on discovery issues and

substantive issues. The consolidated docket had more than 640 entries as of October 4,

2018, when Ms. Sampson entered her pro se appearance.

                Thus, Ms. Sampson’s requests for production seeking broad discovery relating to

the Thalidomide Litigation are not only irrelevant (to the extent they are untethered to Ms.

Sampson’s claims in this action), but also unduly burdensome. For example, to identify

which of the many tens-of-thousands of thalidomide-related emails (most of which are

multiple pages and many of which have attachments) are responsive to such requests would

generally require a page-by-page review to determine responsiveness. To undertake that

process would be unduly expensive, time consuming and not proportionate to the needs of

the case. That is especially true given the extensive redaction and privilege-log issues that

would arise, since such documents generally relate to one of the other 51 individuals


{00506690.2 }                                     -3-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 19 of 114




represented by Hagens Berman, not Ms. Sampson, and such documents are not relevant to

the narrow misrepresentation and omission claims asserted by Ms. Sampson in this action.

                6.   Certain requests seek documents or transcripts that were sealed or filed under

seal in the Thalidomide Litigation (which, by Plaintiff’s definition, includes the

proceedings before Special Discovery Master Hangley). Hagens Berman objects to such

requests and will not produce under-seal documents (nor is it authorized to do so).

                7.   The documents and information produced here shall not be used for any other

purpose or in any other proceeding. Many of the documents being produced by Hagens

Berman will be stamped “CONFIDENTIAL.” Hagens Berman has sought, and will

continue to seek, the entry of Protective Order to provide the confidentiality protection to

which such documents are entitled pursuant to Fed. R. Civ. P. and other 26(c) and other

applicable authorities. Such documents shall be returned or destroyed at the conclusion of

this proceeding in accordance with the terms of any applicable Protective Order or interim

order of the parties.

                8.   To the extent that Hagens Berman inadvertently produces any attorney-client

privileged information, attorney work-product unrelated to Ms. Sampson’s claims, or any

PHI or confidential information, such information must be immediately deleted and/or

returned once counsel for Ms. Sampson or Hagens Berman become aware of the

inadvertent production, in accordance with claw-back agreement of the parties and the

applicable ethical rules (whichever is more stringent).




{00506690.2 }                                     -4-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 20 of 114




                9.    In accordance with the agreement of the parties and the order of this Court,

Hagens Berman does not waive any of its defenses with respect to personal jurisdiction

and/or venue by its participation in this or other discovery.

                10.   Hagens Berman objects to Ms. Sampson’s requests to the extent they lack

any temporal limitation. Specifically, almost none of her requests include any date

restriction, and thus implicitly seek all documents from the beginning of time up to the

present day. Moreover, certain of her requests seek information as to matters that post-

date Hagens Berman’s representation of her, making the information sought irrelevant

and/or making preparation of a privilege log unduly burdensome. For example, many of

Ms. Sampson’s requests—read literally—would require Hagens Berman to prepare a

privilege log with respect to all its communications with its counsel representing it in this

action and/or representing it in the proceedings before Special Discovery Master Hangley.

Generally speaking, Hagens Berman is not preparing a log of such communications and

objects to the lack of date restrictions in Ms. Sampson’s requests.

                11.   Hagens Berman objects to Ms. Sampson’s Requests and Instructions to the

extent they purport to impose obligations broader than or inconsistent with the Federal

Rules of Civil Procedure.

                12.   Hagens Berman objects to Instruction No. 2, which directs Hagens Berman

to produce a detailed privilege log for all documents withheld from production on the basis

of any privilege. As noted above, creating such a log would be impossible given the

volume of documents, expedited nature of discovery, and various privileges at play.




{00506690.2 }                                      -5-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 21 of 114




                13.   Hagens Berman objects to Instruction No. 4, which imposes on Hagens

Berman the affirmative obligation to “take all necessary steps to obtain appropriate and

required consents” for documents protected by third-party confidentiality obligations.

Hagens Berman will provide notice to third parties where appropriate but it is not obligated

to seek to obtain requisite consents.

                14.   Hagens Berman objects to Instruction No. 9 for several reasons, but primarily

because it is unintelligible. It purports to extend the document requests to “any litigation

to which Hagens Berman is a party, specifically including but without limitation” the

Johnson Litigation. But Hagens Berman is not a party to the Johnson Litigation, and does

not understand the purpose of this Instruction.              Hagens Berman further objects to

Instruction No. 9 because it purports to expand the discovery and disclosure obligations for

expert witnesses beyond those of Rule 26.

                15.   Hagens Berman objects to Definition No. 4, which defines “Hagens Berman”

to include “Steve W. Berman personally.” Such a definition ignores the corporate form

and impermissibly mixes the obligations of two named defendants in this lawsuit. It also

ignores that Ms. Sampson has directed separate discovery requests to Mr. Berman

personally, to which Mr. Berman is providing his own responses.

                16.   Hagens Berman objects to Definition No. 12, which defines “Thalidomide

Litigation” to mean “each and all of the cases consolidated as Johnson v. SmithKline

Beecham et al, Case No. 2:11-cv-05782-PD.” That definition is unworkable as to certain

requests, as it ignores that several of the thalidomide cases, all initially filed in state court,




{00506690.2 }                                      -6-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 22 of 114




were pending for an extended period of time before being consolidated. Moreover, the

other thalidomide cases are irrelevant to Ms. Sampson’s claims asserted in this action.

                17.   A number of documents responsive to Plaintiff’s requests for production are

entitled to be treated confidentially in accordance with Fed. R. Civ. P. 26(c). The types

and categories of such documents include, but are not limited to, personal health

information protected by HIPAA; materials previously designated “Confidential” and thus

protected by a Protective Order entered in other proceedings; personal financial

information (including tax returns); and other confidential and personal information that is

of no interest to the general public and which should be protected from disclosure or use

apart from this action. Hagens Berman reserves the right to withhold production of such

documents until an appropriate Protective Order is entered by the Court in this action.

                18.   Hagens Berman responds to Plaintiff’s requests for production subject to the

foregoing statements and objections, and each of the foregoing statements and objections

is incorporated by reference into each of the following responses. The fact that part or all

of any discovery request has been answered should not be construed to be a waiver of any

objection to such discovery request.

                19.   Discovery is ongoing. Therefore, these responses are provided without

prejudice to Hagens Berman’s right to produce or use any subsequently discovered facts

or writings or to add to, modify, supplement or otherwise change or amend the responses

made herein.




{00506690.2 }                                      -7-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 23 of 114




                                   REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

                All documents and things relating to each statement made in Hagens Berman’s

Answer and Affirmative Defenses to Sampson’s Complaint, whether the documents

support the statements or refute them.

                RESPONSE:           This request is vague, ambiguous, overbroad, unduly

burdensome, and fails to comply with Fed. R. Civ. P. 34’s direction that each request

describe with “reasonable particularity” the document or item sought. Hagens Berman

also objects on the grounds that this request calls for the production of attorney-client

privileged communications and the disclosure of its counsel’s materials protected by the

work product doctrine.



REQUEST FOR PRODUCTION NO. 2:

                All documents and things relating to, reviewed, or relied upon when preparing any

written response to any interrogatory, document request, or request for admission served

by Sampson.

                RESPONSE:           This request is vague, ambiguous, overbroad, unduly

burdensome, and fails to comply with Fed. R. Civ. P. 34’s direction that each request

describe with “reasonable particularity” the document or item sought. Hagens Berman

also objects on the grounds that this request calls for the production of attorney-client

privileged communications and the disclosure of material protected by the work product

doctrine.


{00506690.2 }                                      -8-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 24 of 114




REQUEST FOR PRODUCTION NO. 3:

                All documents and things that Sampson asked Hagens Berman to identify in

Sampson’s Interrogatories.

                RESPONSE:           Hagens Berman objects on the grounds that this request is

vague, ambiguous and calls for the production of attorney-client privileged

communications and the disclosure of material protected by the work product doctrine.



REQUEST FOR PRODUCTION NO. 4:

                All documents and things reviewed, considered, relied upon, or identified in

drafting Hagens Berman’s initial disclosures.

                RESPONSE:           Hagens Berman objects on the grounds that this request is

vague, ambiguous and calls for the production of attorney-client privileged

communications and the disclosure of material protected by the work product doctrine.

Moreover, Hagens Berman has not served its initial disclosure statement. Furthermore,

when Hagens Berman’s initial disclosure is drafted, it will likely reference or draw upon

thousands of documents, collected and analyzed over years in Johnson v. SmithKline

Beechman et al, Case No. 2:11-cv-05782-PD. To comply with this request would require

a review and production of nearly every document in that litigation, which is impossible

and unduly burdensome.




{00506690.2 }                                       -9-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 25 of 114




REQUEST FOR PRODUCTION NO. 5:

                All documents and things reviewed, considered, or relied upon, when preparing

for any deposition or hearing at any time during This Action.

                RESPONSE:           Hagens Berman objects on the grounds that this request is

vague, ambiguous and unduly burdensome. In addition, it calls for the production of

attorney-client privileged communications and the disclosure of material protected by the

work-product doctrine. The materials “reviewed, considered or relied upon” by the

undersigned counsel for Hagens Berman’s counsel in future preparation for depositions

or hearings in this action constitute the work product of the lawyers at Coppersmith

Brockelman and Pietragallo Gordon Alfano Bosick & Raspanti LLP. Such materials will

include privileged attorney-client communications between those firms and Hagens

Berman. Moreover, the volume of materials “considered” would include many thousands

of documents. To comply with this request would be unduly burdensome and not

proportionate to the needs of the case, even assuming it did not improperly invade the

attorney-client privilege and the work-product doctrine.



REQUEST FOR PRODUCTION NO. 6:

                All documents and things reviewed, considered, or relied upon, when preparing

for any deposition or hearing at any time during the Thalidomide Litigation.

                RESPONSE:           Hagens Berman objects on the grounds that this request is

vague, ambiguous, unduly burdensome and seeks irrelevant docuents. In addition, it calls

for the production of attorney-client privileged communications and the disclosure of


{00506690.2 }                                     - 10 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 26 of 114




material protected by the work-product doctrine. The materials “reviewed, considered or

relied upon” by Hagens Berman’s for the numerous depositions and hearings in the

Thalidomide Litigation constitute the work product of the lawyers at Hagens Berman.

Such materials would also include privileged attorney-client communications between

Hagens Berman and clients other than Ms. Sampson. The volume of materials

“considered” would constitute many tens of thousands (if not hundreds of thousands) of

documents. To comply with this request would be unduly burdensome and not

proportionate to the needs of the case, even assuming it did not improperly invade the

attorney-client privilege and the work-product doctrine. Hagens Berman also

incorporates here its responses and objections found in RFP No. 17 below.



REQUEST FOR PRODUCTION NO. 7:

                All documents and things reviewed, considered, or relied upon, by any expert or

consultant used by Hagens Berman at any time during This Action.

                RESPONSE:           Hagens Berman objects to this request because it seeks to

impose disclosure obligations on expert witnesses greater than those imposed by the

Federal Rules of Civil Procedure.



REQUEST FOR PRODUCTION NO. 8:

                All documents referring or relating to any communications, contracts, agreements,

or other written instrument referring or relating to compensation paid to Diana Cabcabin,

Terrie Bolton, and/or any other current or former plaintiff in the Thalidomide Litigation.


{00506690.2 }                                      - 11 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 27 of 114




                RESPONSE:           Hagens Berman objects to this request. It seeks information

irrelevant to Ms. Sampson’s claims as well as documents protected by the attorney-client

privilege and documents that may contain PHI. To the extent this request seeks

information about any settlement between Hagens Berman and Ms. Cabcabin or

Ms. Bolton, Hagens Berman objects that such information may be protected by Rule 408

of the rules of evidence, applicable state statutes, and/or confidentiality agreements of the

parties.



REQUEST FOR PRODUCTION NO. 9:

                All documents referring or relating to any communications, proposals, agreements,

or contracts between or among any of Hagens Berman, the Lanier Law Firm, Kay

Gunderson Reeves, Peter Gordon, and/or Gordon & Reeves.

                RESPONSE:           This request is overbroad and unduly burdensome because it

seeks “all documents referring or relating to any communications” between the identified

law firms and parties. Many of those communications involve attorney-client privileged

information as well as confidential information about Hagens Berman clients not a party

to Ms. Sampson’s action. Consistent with the foregoing objections, and its General

Objections, Hagens Berman is producing communications to or from Hagens Berman on

the one hand and any one of Ms. Reeves, Mr. Gordon, Gordon & Reeves or the Lanier

Law Firm on the other to the extent such communications either relate to Ms. Sampson or

are general (e.g., not specific to other clients) and relate to issues raised in Ms.

Sampson’s Complaint (i.e., timing of the litigation, likelihood of success, statute of


{00506690.2 }                                     - 12 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 28 of 114




limitations research, GSK dismissal, the role of Gordon and Reeves, and the role of

Hagens Berman vis-à-vis other counsel).

                Hagens Berman is also producing agreements or contracts relating to the

Thalidomide Litigation, if any, between Hagens Berman on the one hand and any of

Ms. Reeves, Mr. Gordon, Gordon & Reeves or the Lanier Law Firm on the other.



REQUEST FOR PRODUCTION NO. 10:

                All documents referring or relating to any analysis by Hagens Berman of statute of

limitations issues in the Thalidomide Litigation including without limitation any

comprehensive memoranda on the topic.

                RESPONSE:           Hagens Berman objects to this request because it seeks

information irrelevant to Ms. Sampson’s claims, it is overbroad, vague and ambiguous,

and it is unduly burdensome and not proportionate to the needs of the case.

                Subject to and without waiving the foregoing objections and its General

Objections, Hagens Berman is producing memoranda, research and briefing relating

generally to its analysis of the statute of limitations to the extent such material can be

readily identified and is not related to specific individuals (other than Ms. Sampson).

Hagens Berman’s production of documents responsive to this request does not constitute

a waiver of any kind relating to the attorney client privilege or work product doctrine

with respect to any other client or plaintiff in the Thalidomide Litigation.




{00506690.2 }                                      - 13 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 29 of 114




REQUEST FOR PRODUCTION NO. 11:

                All documents referring or relating to the allegations in any Complaint filed in the

Thalidomide Litigation relevant to the statute of limitations.

                RESPONSE:            This request is overbroad and unduly burdensome, seeks

information irrelevant to Ms. Sampson’s claims and is not proportional to the needs of

the case to the extent it seeks information about the statute of limitations specific to

complaints other than Ms. Sampson’s. Information relating to allegations in thalidomide

complaints other than Ms. Sampson’s are not relevant to her claims. In addition, the

request encompasses privileged information relating to other Hagens Berman clients.

Notwithstanding the above, and subject to Hagens Berman’s General Objections,

information relating generally to the statute of limitations is being produced in response

to RFP No. 10 to the extent it exists and can be readily identified. Information specific to

Ms. Sampson, including documents relating to the allegations in her complaint, are being

produced in response to the many RFPs that are specific to her. Further, allegations

about the statute of limitations in other complaints, as well as briefing on the statute of

limitations in those cases (as well as in the Third Circuit) can be found in publicly filed

documents, a number of which are being produced by Hagens Berman to Ms. Sampson in

this action.



REQUEST FOR PRODUCTION NO. 12:




{00506690.2 }                                       - 14 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 30 of 114




                All documents referring or relating to any effort to confirm that allegations in any

Complaint filed in the Thalidomide Litigation matched the knowledge or understanding

of the plaintiffs in the Thalidomide Litigation.

                RESPONSE:            Hagens Berman is producing documents responsive to this

request that relate to Ms. Sampson subject to its General Objections, but otherwise

objects to this request. Documents relating to efforts to confirm allegations in

thalidomide complaints other than Ms. Sampson’s are not relevant to her claims. Hagens

Berman will not produce documents responsive to this request to the extent they are

unrelated to Ms. Sampson because such documents are not relevant. Even if documents

relating to other the allegations in other complaints were relevant, the burden of their

production would not be proportionate to the needs of the case. To identify such

documents and communications would be extraordinarily burdensome. Further, any such

communications would include attorney-client privileged communications and/or PHI for

which redaction and/or creation of a privilege log would be unduly burdensome.



REQUEST FOR PRODUCTION NO. 13:

                All documents referring or relating to any assertion that Hagens Berman had a

way around the statute of limitations in the Thalidomide Litigation.

                RESPONSE:            Hagens Berman objects and incorporates by reference here its

Responses to RFP Nos. 10, 11 and 12 and the explanations there as to the documents it

will be producing on this subject.




{00506690.2 }                                       - 15 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 31 of 114




REQUEST FOR PRODUCTION NO. 14:

                All documents referring or relating to any analysis by Hagens Berman of exposure

and causation issues in the Thalidomide Litigation as part of vetting plaintiffs in the

Thalidomide Litigation.

                RESPONSE:           Hagens Berman objects to this request because it seeks

information irrelevant to Ms. Sampson’s claims, it is overbroad, vague and ambiguous,

and it is unduly burdensome and not proportionate to the needs of the case. Subject to the

foregoing objections and its General Objections, and with no waiver of those objections,

Hagens Berman is producing documents responsive to this request that relate to Ms.

Sampson. Hagens Berman will not produce documents relating to its analysis of

causation and exposure for plaintiffs other than Ms. Sampson because such documents

are not relevant to her claims. Even if they were relevant, their production would not be

proportionate to the needs of the case. To identify such documents and communications

would be extraordinarily burdensome. Further, any such communications would include

attorney-client privileged communications and/or PHI for which redaction and/or

creation of a privilege log would be unduly burdensome. Hagens Berman notes that

documents referring generally to exposure and causation issues are among the documents

being produced in response to RFP No. 9 and RFP No. 10.



REQUEST FOR PRODUCTION NO. 15:

                All documents referring or relating to any vetting of Sampson’s prospective case

in the Thalidomide Litigation.


{00506690.2 }                                      - 16 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 32 of 114




                RESPONSE:            This request seeks irrelevant information, as Ms. Sampson

does not contend that the allegations in her thalidomide complaint, filed nearly nine years

ago, were inaccurate or that she was improperly “vetted.” Moreover, there is substantial

evidence that Ms. Sampson reviewed, commented on and approved the allegations in her

Complaint. Nonetheless, subject to Hagens Berman’s General Objections, Hagens

Berman is producing documents responsive to this request.



REQUEST FOR PRODUCTION NO. 16:

                All documents referring or relating to any discussion, decision, strategy, and/or

tactics regarding the necessity and/or adequacy of vetting plaintiffs or potential plaintiffs

in the Thalidomide Litigation.

                RESPONSE:            See Response to RFP No. 9 and Response to RFP No. 15.

Hagens Berman is producing documents responsive to this request that relate to Ms.

Sampson subject to its General Objections, but otherwise objects to this request. Hagens

Berman will not produce documents responsive to this request to the extent they are

unrelated to Ms. Sampson because such documents are not relevant, both because (1) Ms.

Sampson does not allege that the allegations in her Complaint were inaccurate or that she

was inadequately “vetted” and (2) Ms. Sampson does not (and could not) assert claims

based on alleged improper vetting of the claims of other potential plaintiffs or plaintiffs.

Even if such documents were relevant, production of such documents would be unduly

burdensome and not be proportionate to the needs of the case. To identify such

documents and communications would be extraordinarily burdensome. Further, such


{00506690.2 }                                       - 17 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 33 of 114




communications would include attorney-client privileged communications and/or PHI for

which redaction and/or creation of a privilege log would be unduly burdensome.



REQUEST FOR PRODUCTION NO. 17:

                All documents referring or relating to any discussions, communications, decisions

relating to any strategy and/or tactics that did or were anticipated to apply to the

Thalidomide Litigation generally.

                RESPONSE:           Hagens Berman objects to this request because it seeks

information irrelevant to Ms. Sampson’s claims, it is overbroad, vague and ambiguous,

and it is unduly burdensome and not proportionate to the needs of the case. It would also

invade the attorney-client privilege with respect to other individuals.

                The Thalidomide Litigation, as defined by Ms. Sampson, relates to Hagens

Berman’s representation of 52 individuals in a number of different lawsuits against a

variety of defendants. Those lawsuits, now consolidated, have been pending nearly nine

years and have included appeals to the Third Circuit. Many dozens of depositions were

taken and there was substantial motion practice on discovery issues and substantive

issues. The consolidated docket has more than 700 entries. Each of those 52 plaintiffs

has had individualized issues with respect to their claims, medical history and personal

circumstances. Many of the plaintiffs—like Ms. Sampson—have had hundreds of

privileged email communications with Hagens Berman specific to them.

                To identify which of the many tens of thousands of thalidomide-related emails

(most of which are multiple pages and many of which have attachments) are responsive


{00506690.2 }                                      - 18 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 34 of 114




to this request would require a page-by-page review. To undertake that process would be

unduly burdensome and not proportionate to the needs of the case. Moreover, documents

relating to strategy or tactics for other plaintiffs, or on issues not germane to the claims

asserted by Ms. Sampson in this action, are irrelevant and in many instances privileged.

                Conversely, Ms. Sampson has issued discovery targeted to the issues relevant to

her claims in this action and Hagens Berman is generally producing such information.

See, e.g., RFP No. 9, RFP No. 29, RFP No. 35 & RFP No. 75 (Gordon & Reeves and

Lanier); RFP No. 10 & RFP No. 11 (statute of limitations); RFP No. 32 (press releases

and publicity); RFP No. 20, 36 & 38 (GSK settlement) and RFP Nos. 21-28 (the specific

communications directed to Sampson by Hagens Berman).



REQUEST FOR PRODUCTION NO. 18:

                All documents referring or relating to internal communications among Hagens

Berman attorneys that refer or relate to the Thalidomide Litigation.

                RESPONSE:           Hagens Berman objects and incorporates by reference its

objections and responses to RFP No. 17.



REQUEST FOR PRODUCTION NO. 19:

                All documents and things relating to any Affirmative Defense or Declaratory

Judgment Counterclaim that Hagens Berman may raise or attempt to raise in its Answer,

any Amended Answer, or otherwise.




{00506690.2 }                                      - 19 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 35 of 114




                RESPONSE:           Hagens Berman objects on the grounds that this request is

vague, ambiguous and calls for the production of attorney-client privileged

communications and the disclosure of material protected by the work product doctrine.

Moreover, Hagens Berman has not filed an Answer in the litigation containing any

Affirmative Defense or Declaratory Judgment Counterclaim, making it impossible to

determine “all documents and things” that it relied upon in drafting such nonexistent

items.



REQUEST FOR PRODUCTION NO. 20:

                All documents referring or relating to Hagens Berman’s request to plaintiffs in the

Thalidomide Litigation that they consent to the dismissal of claims against

GlaxoSmithKline, including communications surrounding the conception, drafting,

selection of information to include, and sending of any client letter and/or Form Letter

dated on or about October 27, 2014.

                RESPONSE:           Hagens Berman objects to this request on the grounds that it

is vague and ambiguous. Nonetheless, subject to its General Objections, and to the extent

such documents exist and can be identified, Hagens Berman will produce documents

relating to the conception of, drafting of, and selection of information to include in the

letter sent to Ms. Sampson on or about October 27, 2014. Hagens Berman will also

produce documents generally relating to its request that Ms. Sampson consent to the

dismissal of claims against GlaxoSmithKline and its communications with her on that

subject.


{00506690.2 }                                      - 20 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 36 of 114




REQUEST FOR PRODUCTION NO. 21:

                All documents referring or relating to the drafting, conception, and selection of

information to include in the Form Letter sent to Thalidomide Litigation plaintiffs on or

about March 7, 2012.

                RESPONSE:            Hagens Berman objects to this request on the grounds that it

is vague and ambiguous. Nonetheless, subject to its General Objections, and to the extent

such documents exist and can be identified, Hagens Berman will produce documents

relating to the drafting of, conception, and selection of information to include in the letter

sent to Ms. Sampson on or about March 7, 2012.



REQUEST FOR PRODUCTION NO. 22:

                All documents referring or relating to the drafting, conception, and selection of

information to include in the Form Letter sent to Thalidomide Litigation plaintiffs on or

about September 14, 2012.

                RESPONSE:            Hagens Berman objects to this request on the grounds that it

is vague and ambiguous. Nonetheless, subject to its General Objections, and to the extent

such documents exist and can be identified, Hagens Berman will produce documents

relating to the drafting of, conception, and selection of information to include in the letter

sent to Ms. Sampson on or about September 14, 2012.




{00506690.2 }                                       - 21 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 37 of 114




REQUEST FOR PRODUCTION NO. 23:

                All documents referring or relating to the drafting, conception, and selection of

information to include in the Form Letter sent to Thalidomide Litigation plaintiffs on or

about March 6, 2013.

                RESPONSE:            Hagens Berman objects to this request on the grounds that it

is vague and ambiguous. Nonetheless, subject to its General Objections, and to the extent

such documents exist and can be identified, Hagens Berman will produce documents

relating to the drafting of, conception, and selection of information to include in the letter

sent to Ms. Sampson on or about March 6, 2013.




{00506690.2 }                                       - 22 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 38 of 114




REQUEST FOR PRODUCTION NO. 24:

                All documents referring or relating to the drafting, conception, and selection of

information to include in the Form Letter sent to Thalidomide Litigation plaintiffs on or

about June 13, 2013.

                RESPONSE:            Hagens Berman objects to this request on the grounds that it

is vague and ambiguous. Nonetheless, subject to its General Objections, and to the extent

such documents exist and can be identified, Hagens Berman will produce documents

relating to the drafting of, conception, and selection of information to include in the letter

sent to Ms. Sampson on or about June 13, 2013.



REQUEST FOR PRODUCTION NO. 25:

                All documents referring or relating to the drafting, conception, and selection of

information to include in the Form Letter sent to Thalidomide Litigation plaintiffs on or

about September 30, 2013.

                RESPONSE:            Hagens Berman objects to this request on the grounds that it

is vague and ambiguous. Nonetheless, subject to its General Objections, and to the extent

such documents exist and can be identified, Hagens Berman will produce documents

relating to the drafting of, conception, and selection of information to include in the letter

sent to Ms. Sampson on or about September 30, 2013.




{00506690.2 }                                       - 23 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 39 of 114




REQUEST FOR PRODUCTION NO. 26:

                All documents referring or relating to the drafting, conception, and selection of

information to include in the Form Letter sent to Thalidomide Litigation plaintiffs on or

about April 30, 2014.

                RESPONSE:            Hagens Berman objects to this request on the grounds that it

is vague and ambiguous. Nonetheless, subject to its General Objections, and to the extent

such documents exist and can be identified, Hagens Berman will produce documents

relating to the drafting of, conception, and selection of information to include in the letter

sent to Ms. Sampson on or about April 30, 2014.



REQUEST FOR PRODUCTION NO. 27:

                All documents referring or relating to the drafting, conception, and selection of

information to include in the letter from Steve Berman to Sampson dated February 9,

2016.

                RESPONSE:            Hagens Berman objects to this request on the grounds that it

is vague and ambiguous. Nonetheless, subject to its General Objections, and to the extent

such documents exist and can be identified, Hagens Berman will produce documents

relating to the drafting of, conception, and selection of information to include in the letter

sent to Ms. Sampson on or about February 9, 2016.




{00506690.2 }                                       - 24 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 40 of 114




REQUEST FOR PRODUCTION NO. 28:

                All documents referring or relating to the bases for all assertions of fact and/or

opinion in the letter from Steve Berman to Sampson dated February 9, 2016.

                RESPONSE:            Hagens Berman objects to this request on the grounds that it

is vague, overbroad, ambiguous, and unduly burdensome. See Response to RFP No. 27,

as well as the many of pages being produced that relate to the topics raised in Ms.

Sampson’s letter and in in Mr. Berman’s response dated February 9, 2016.



REQUEST FOR PRODUCTION NO. 29:

                All documents referring or relating to any contracts and/or agreements between

Hagens Berman and Kay Gunderson Reeves, Peter Gordon, and or Gordon & Reeves

referring or relating to:

                a.     Splitting fees in the Thalidomide Litigation;

                b.     The allocation of responsibility in the Thalidomide Litigation;

                c.     Payment from Hagens Berman to Kay Gunderson Reeves from September,

2011 through her withdrawal from the Thalidomide Litigation;

                d.     Indemnification of or payment of attorneys’ fees by Hagens Berman for

Kay Gunderson Reeves in connection with the Special Master’s investigation into the

Thalidomide Litigation and/or This Matter.

                RESPONSE:            As set out in its Response to RFP No. 9, which is

incorporated herein by reference, Hagens Berman is producing communications to or

from Hagens Berman on the one hand and any of Ms. Reeves, Mr. Gordon, Gordon &


{00506690.2 }                                        - 25 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 41 of 114




Reeves or the Lanier Law Firm on the other to the extent such communications either

relate to Ms. Sampson or are general in nature (i.e, are not specific to other clients of

Hagens Berman’s). Hagens Berman is also producing agreements or contracts relating to

the Thalidomide Litigation, if any, between Hagens Berman on the one hand and any of

Ms. Reeves, Mr. Gordon, Gordon & Reeves or the Lanier Law Firm on the other.

Hagens Berman is also producing documents evidencing payments made, if any, to

Ms. Reeves in the period September 2011 through her withdrawal from the Thalidomide

Litigation. Hagens Berman has no documents responsive to Request 29(d).



REQUEST FOR PRODUCTION NO. 30:

                All records of attorney, paralegal, and/or other timekeeper time entries referring or

relating to the Thalidomide Litigation from 2009 through the present.

                RESPONSE:            Hagens Berman objects and incorporates by reference its

objections and responses to RFP No. 17 as well as its General Objections.

Notwithstanding the foregoing objections, Hagens Berman is producing billing records

evidencing work done on Ms. Sampson’s case, subject to redactions on privilege, work-

product, confidentiality and relevance grounds with respect to its other clients.



REQUEST FOR PRODUCTION NO. 31:

                All transcripts of any hearings and exhibits introduced in the Thalidomide

Litigation, including without limitation, hearings relating to Special Master Hangley’s

investigation into issues surrounding the Thalidomide Litigation.


{00506690.2 }                                       - 26 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 42 of 114




                RESPONSE:            Hagens Berman objects to this request as overbroad, unduly

burdensome, vague and ambiguous. There were numerous transcripts (including

deposition transcripts) in the Thalidomide Litigation that have nothing to do with

Ms. Sampson’s claims and allegations in this action. Transcripts are not ordinarily

“introduced,” so this request for transcripts that were introduced is vague and ambiguous.

Similarly, there have been few evidentiary hearings at which exhibits were “introduced,”

but there were many filings in the litigation that included exhibits. Notwithstanding the

foregoing, Hagens Berman is producing numerous transcripts as well as filings that

include exhibits, subject to its General Objections.

                To the extent this request seeks transcripts of testimony from the hearings

conducted by Special Discovery Master Hangley, or exhibits marked at those hearings,

and said transcripts or exhibits have been sealed or designated confidential by the order

of Special Discovery Master Hangley, Hagens Berman objects to their production on

attorney-client privilege grounds in addition to being constrained from producing them

due to the orders of Special Discovery Master Hangley. Hagens Berman also

incorporates by reference here its response to RFP No. 33.




{00506690.2 }                                       - 27 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 43 of 114




REQUEST FOR PRODUCTION NO. 32:

                All press releases, updates, promotional material, website content, and/or videos

relating to the Thalidomide Litigation.

                RESPONSE:           Subject to its General Objections, which are incorporated by

reference, Hagens Berman is producing documents responsive to this request to the

extent they exist.



REQUEST FOR PRODUCTION NO. 33:

                All internal Hagens Berman communications referring or relating to Special

Master Hangley’s investigation into issues surrounding the Thalidomide Litigation.

                RESPONSE:           This request is overbroad, vague, unduly burdensome, and not

proportionate to the needs of the case. The “investigation” by Special Discovery Master

Hangley is irrelevant to the claims at issue in Ms. Sampson’s case, which turn on

representations allegedly made to her many years before that investigation began.

Moreover, the “investigation” by Special Discovery Master Hangley involves privileged

information relating to other individuals who have no involvement in Ms. Sampson’s

lawsuit. Simply put, that information is irrelevant to Ms. Sampson’s claims, although

Hagens Berman has no objection to producing any testimony or documents that relate

specifically to Ms. Sampson, assuming she has been authorized to see those materials by

Special Discovery Master Hangley.

                Even assuming Ms. Sampson’s request for non-Sampson materials relating to

Special Discovery Master Hangley’s “investigation” were relevant to her narrow claims,


{00506690.2 }                                      - 28 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 44 of 114




Request No. 34 is overbroad, unduly burdensome and not proportionate to the needs of

the case. Hagens Berman was forced to retain its own counsel in connection with that

investigation approximately four years ago. Most if not all of the firm’s internal

communications relating to the Hangley investigation will be protected by the attorney-

client privilege and/or the attorney work product doctrine because they will reflect

Hagens Berman’s communications with its counsel. Moreover, most if not all of those

communications, and certainly all of those communications before Ms. Sampson

interceded in the proceedings in April 2018, will also contain information specific to

other plaintiffs in the Thalidomide Litigation and will be protected by the attorney-client

privilege between those plaintiffs and Hagens Berman, the work-product doctrine and/or

will contain confidential information about those individuals. Searching for these

irrelevant documents, redacting information and preparing a privilege log would be

unduly burdensome and not proportionate to the needs of the case.

                Notwithstanding these objections, Hagens Berman will produce its non-privileged

internal communications responsive to the above request that relate specifically to

Ms. Sampson.



REQUEST FOR PRODUCTION NO. 34:

                All documents considered by Abraham Reich relating to the expert report served

on participants in Special Master Hangley’s investigation into issues surrounding the

Thalidomide Litigation.




{00506690.2 }                                     - 29 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 45 of 114




                RESPONSE:           Hagens Berman objects to this request. It seeks irrelevant

information involving an expert witness in a different proceeding. Even if lodged in the

Special Master’s proceeding, this request would seek irrelevant information because Mr.

Reich opined on the propriety of motions to which Ms. Sampson was not a party, and his

report did not reference Ms. Sampson. This request also seeks the production of

information protected by the attorney-client privilege and/or the attorney work product

doctrine, as well as information beyond that which is required by Rule 26 for expert

witnesses (even ignoring that the expert report relates to a different proceeding).

Moreover, the request seeks information irrelevant to the claims at issue in Ms.

Sampson’s case. Hagens Berman also incorporates its General Objections as well as its

objections and response to RFP No. 33.



REQUEST FOR PRODUCTION NO. 35:

                All documents and communications referring or relating to the replacement of the

Lanier Law Firm by Hagens Berman as trial counsel in the Thalidomide Litigation,

including without limitation financial matters, fee sharing, litigation strategy, and/or

anticipated strategy and tactics for resolving the litigation.

                RESPONSE:           Hagens Berman incorporates and adopts by reference here its

General Objections as well as its response to RFP No. 9.




{00506690.2 }                                     - 30 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 46 of 114




REQUEST FOR PRODUCTION NO. 36:

                All documents referring or relating to any discussion, communication, decision,

strategy, and/or tactics for achieving a global, universal, and/or other settlement that

would resolve a substantial portion of the plaintiffs’ claims in the Thalidomide Litigation.

                RESPONSE:           Subject to its General Objections, Hagens Berman is

producing documents generally referring or relating to the potential settlement with

and/or dismissal of claims against GSK. For the reasons set out in the General

Objections, namely lack of relevance, undue burden, proportionality and privilege,

Hagens Berman is not producing its communications with plaintiffs other than Ms.

Sampson. Hagens Berman further objects to this request on the grounds that it is vague,

ambiguous and not proportionate to the needs of the case to the extent it is seeking

something other than documents relating to the GSK settlement/dismissal issue. In

addition, the request seeks information not relevant to the claims alleged by Ms.

Sampson.



REQUEST FOR PRODUCTION NO. 37:

                All documents referring or relating to any discussion, communication, decision,

strategy, and/or tactics relating to an anticipated timeline for settlement or resolution of a

substantial portion of the plaintiffs’ claims in the Thalidomide Litigation.

                RESPONSE:           Hagens Berman incorporates and adopts by reference its

objections and responses to RFP No. 36, as well as its General Objections.




{00506690.2 }                                      - 31 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 47 of 114




REQUEST FOR PRODUCTION NO. 38:

                All communications with GlaxoSmithKline and/or any other pharmaceutical

company defendant referring or relating to the settlement of the Thalidomide Litigation.

                RESPONSE:           Subject to its General Objections, Hagens Berman is

producing documents responsive to this request to the extent such documents relate to

GlaxoSmithKline. Hagens Berman objects that this request, to the extent it seeks

documents relating to potential settlement communications with defendants other than

GSK, as seeking information not relevant to the claims alleged by Ms. Sampson, in

addition to being unduly burdensome, vague, ambiguous and not proportionate to the

needs of the case. See also Response to RFP No. 17 and RFP. No. 36.




REQUEST FOR PRODUCTION NO. 39:

                Documents sufficient to show the date, time, and duration of any phone calls

between Steve Berman and counsel for any pharmaceutical defendant in the Thalidomide

Litigation.

                RESPONSE:           This request is overbroad, unduly burdensome not

proportionate to the needs of the case and seeks irrelevant information.



REQUEST FOR PRODUCTION NO. 40:




{00506690.2 }                                      - 32 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 48 of 114




                All internal Hagens Berman communications referring or relating to the

Thalidomide litigation from 2009 to the present that is not specific to any particular

plaintiff in the Thalidomide Litigation.

                RESPONSE:           Hagens Berman objects and incorporates by reference its

objections and responses to RFP No. 17 as well as its General Objections.



REQUEST FOR PRODUCTION NO. 41:

                All internal Hagens Berman communications referring or relating to Sampson

from May 2009 through the present.

                RESPONSE:           Hagens Berman objects to this request to the extent that it

seeks internal communications referring or relating to Ms. Sampson “through the

present,” which would contemplate communications about Ms. Sampson after the

attorney-client relationship was terminated and well after any alleged misrepresentations

or misconduct allegedly occurred. Subject to its General Objections, which are

incorporated by reference, Hagens Berman is producing documents responsive to this

request up to and including the date of October 4, 2018, when Ms. Sampson began

representing herself. Documents after that date are not relevant, and all or nearly all

would be protected by the attorney-client privileged; identifying such documents and

creating a privilege log would be unduly burdensome and not proportionate to the needs

of the case.



REQUEST FOR PRODUCTION NO. 42:


{00506690.2 }                                      - 33 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 49 of 114




                Documents sufficient to establish the revenue, expenses, and profit of Hagens

Berman on a quarterly basis from 2009 through the present.

                RESPONSE:           Hagens Berman objects to this request on the grounds that it

constitutes impermissible punitive damages discovery. Hagens Berman incorporates by

reference its arguments with respect to punitive damages set out in its Rule 12(b)(6)

Motion to Dismiss. See also Pa. R. P. Civ. 4003.7. In addition, this request is overbroad,

lacks an appropriate temporal limitation and seeks information irrelevant to punitive

damages (even assuming such information were discoverable, which it is not).



REQUEST FOR PRODUCTION NO. 43:

                Documents sufficient to describe Hagens Berman’s methods of accounting for

revenue, costs, expenses, and profit from 2009 through the present.

                RESPONSE:           Hagens Berman objects to this request on the grounds that it

constitutes impermissible punitive damages discovery. Hagens Berman incorporates by

reference its arguments with respect to punitive damages set out in its Rule 12(b)(6)

Motion to Dismiss. See also Pa. R. P. Civ. 4003.7. In addition, this request is overbroad,

vague and ambiguous, lacks an appropriate temporal limitation and seeks information

irrelevant to punitive damages (even assuming such information were discoverable,

which it is not).



REQUEST FOR PRODUCTION NO. 44:




{00506690.2 }                                      - 34 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 50 of 114




                Documents sufficient to identify all assets of Hagens Berman by individual asset

or asset category of Hagens Berman on a quarterly basis from 2009 through the present.

                RESPONSE:           Hagens Berman objects to this request on the grounds that it

constitutes impermissible punitive damages discovery. Hagens Berman incorporates by

reference its arguments with respect to punitive damages set out in its Rule 12(b)(6)

Motion to Dismiss. See also Pa. R. P. Civ. 4003.7. In addition, this request is overbroad,

vague and ambiguous, lacks an appropriate temporal limitation and seeks information

irrelevant to punitive damages (even assuming such information were discoverable,

which it is not).



REQUEST FOR PRODUCTION NO. 45:

                Documents sufficient to show the ownership share of Hagens Berman of each

individual partner from 2009 through the present.

                RESPONSE:           Hagens Berman objects to this request on the grounds that it

constitutes impermissible punitive damages discovery. Hagens Berman incorporates by

reference its arguments with respect to punitive damages set out in its Rule 12(b)(6)

Motion to Dismiss. See also Pa. R. P. Civ. 4003.7. In addition, this request is overbroad,

vague and ambiguous, lacks an appropriate temporal limitation and seeks information

irrelevant to punitive damages (even assuming such information were discoverable,

which it is not).



REQUEST FOR PRODUCTION NO. 46:


{00506690.2 }                                      - 35 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 51 of 114




                All documents referring or relating to Tyler Weaver’s severance agreement

(including its negotiation) with Hagens Berman including any nondisclosure, non-

disparagement, or other addendum, exhibit, and/or provision.

                RESPONSE:           Hagens Berman objects to this request as seeking information

irrelevant to Ms. Sampson’s claims, and also incorporates its General Objections.



REQUEST FOR PRODUCTION NO. 47:

                All documents referring or relating to Ari Brown’s severance agreement

(including its negotiation) with Hagens Berman including any non-disclosure, non-

disparagement, or other addendum, exhibit, and/or provision.

                RESPONSE:           Hagens Berman objects to this request as seeking information

irrelevant to Ms. Sampson’s claims, and also incorporates its General Objections.



REQUEST FOR PRODUCTION NO. 48:

                Documents sufficient to show the organizational structure and allocation of

responsibilities within Hagens Berman including all individuals with authority for

attorney case assignment, case responsibilities, and decisions on annual bonuses.

                RESPONSE:           Subject to its General Objections, which are incorporated by

reference, Hagens Berman is producing documents responsive to this request to the

extent they exist for the period October 2011 (when its representation began) through

October 2018 (when Ms. Sampson began representing herself).




{00506690.2 }                                      - 36 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 52 of 114




REQUEST FOR PRODUCTION NO. 49:

                All documents referring and relating to Hagens Berman staffing the Thalidomide

Litigation including what attorneys were staffed on the cases, why such attorneys were

selected, and the allocation of responsibility among such attorneys.

                RESPONSE:          This request is overbroad, unduly burdensome and seeks

information not relevant to Ms. Sampson’s claims. Hagens Berman objects and

incorporates by reference its objections and responses to RFP No. 17 as well as its

General Objections. Notwithstanding the foregoing, Hagens Berman is producing

documents that reflect which attorneys were staffed on Ms. Sampson’s case and their

respective responsibilities.



REQUEST FOR PRODUCTION NO. 50:

                All “comprehensive memoranda” mentioned in the Reich Report or in Steve

Berman’s testimony referring or relating to statute of limitations issues in the

Thalidomide Litigation.

                RESPONSE:          See Hagens Berman’s responses to RFP No. 10 and RFP No.

11 with respect to the production of memoranda relating to the statute of limitations. In

addition, Hagens Berman objects to providing materials relating to the Reich Report, as

that report is irrelevant to this action and may, along with work product or otherwise

privileged or confidential documents, be protected from disclosure by Fed. R. Civ. P. 26

and/or the rulings of Special Discovery Master Hangley.




{00506690.2 }                                     - 37 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 53 of 114




REQUEST FOR PRODUCTION NO. 51:

                All documents referring or relating to the decision to forego seeking plaintiffs’

medical records before filing some or all of the cases constituting the Thalidomide

Litigation.

                RESPONSE:            Hagens Berman is producing documents responsive to this

request that relate to Ms. Sampson subject to its General Objections, but otherwise

objects to this request. Hagens Berman will not produce documents responsive to this

request to the extent they are unrelated to Ms. Sampson because such documents are not

relevant and, even if they were relevant, their production would not be proportionate to

the needs of the case. To identify such documents and communications would be

extraordinarily burdensome. Further, any such communications would likely include

attorney-client privileged communications and/or PHI for which redaction and/or

creation of a privilege log would be unduly burdensome and not proportionate to the

needs of the case. Hagens Berman also objects to this request as vague and ambiguous.



REQUEST FOR PRODUCTION NO. 52:

                All documents and communications referring or relating to efforts or decision not

to undertake efforts to access and produce posts, communications, or other documents

from Facebook in the Thalidomide Litigation.

                RESPONSE:            Hagens Berman is producing documents responsive to this

request that relate to Ms. Sampson subject to its General Objections, but otherwise

objects to this request. Hagens Berman will not produce documents responsive to this


{00506690.2 }                                       - 38 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 54 of 114




request to the extent they are unrelated to Ms. Sampson because such documents are not

relevant and, even if they were relevant, their production would not be proportionate to

the needs of the case. To identify such documents and communications would be

extraordinarily burdensome. Further, any such communications would likely include

attorney-client privileged communications and/or PHI for which redaction and/or

creation of a privilege log would be unduly burdensome. Hagens Berman also objects to

this request as vague and ambiguous, particularly as to the factual assumption pregnant in

the question.



REQUEST FOR PRODUCTION NO. 53:

                All documents referring or relating to efforts to confirm that allegations in

Sampson’s Complaint in the Thalidomide Litigation were applicable to her case.

                RESPONSE:            Subject to its General Objections, which are incorporated by

reference, Hagens Berman is producing documents responsive to this request.



REQUEST FOR PRODUCTION NO. 54:

                Documents sufficient to show the out-of-pocket expenses incurred by Hagens

Berman for issues related to Special Master Hangley’s Investigation from October 2014

to the present, including without limitation Special Master fees, attorney fees, settlements

paid to current or former plaintiffs, forensic consultant fees and expenses, travel, and any

other miscellaneous expenses.




{00506690.2 }                                       - 39 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 55 of 114




                RESPONSE:           Hagens Berman objects to this request as seeking information

irrelevant to Ms. Sampson’s claims, and also incorporates its General Objections and its

objections and responses to RFP No. 33.



REQUEST FOR PRODUCTION NO. 55:

                All Hagens Berman document maintenance and destruction policies from 2009 to

the present.

                RESPONSE:           Hagens Berman objects to this request on relevance grounds.

Nonetheless, subject to its General Objections, which are incorporated by reference,

Hagens Berman is producing documents responsive to this request.



REQUEST FOR PRODUCTION NO. 56:

                Documents sufficient to show the date that Hagens Berman instituted a litigation

hold related to Special Master Hangley’s investigation into issues related to the

Thalidomide Litigation, and/or Sampson’s allegations, and/or This Action.

                RESPONSE:           In addition to its General Objections and its responses and

objections to RFP No. 33, which are incorporated here by reference, Hagens Berman

objects to producing documents responsive to this request on the grounds of attorney-

client privilege and relevance.




{00506690.2 }                                      - 40 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 56 of 114




REQUEST FOR PRODUCTION NO. 57:

                All documents referring or relating to the mental state or condition of any plaintiff

in the Thalidomide Litigation.

                RESPONSE:            This request is overbroad, would require the production of

PHI for plaintiffs other than Ms. Sampson, would invade the attorney client of other

clients, is unduly burdensome, is not proportionate to the needs of the case, and seeks

information irrelevant to Ms. Sampson’s claims. Hagens Berman also objects and

incorporates by reference its objections and responses to RFP No. 17 as well as its

General Objections. Notwithstanding the foregoing, Hagens Berman is producing

documents that refer or relate to Ms. Sampson’s mental state or condition, to the extent

such documents exist.



REQUEST FOR PRODUCTION NO. 58:

                All documents referring or related to the knowledge, belief, and/or opinion of

Hagens Berman about the mental state or condition of any plaintiff in the Thalidomide

Litigation.

                RESPONSE:            This request is overbroad, would require the production of

PHI for plaintiffs other than Ms. Sampson, is unduly burdensome, would invade the

attorney-client privilege of other clients, is not proportionate to the needs of the case, and

seeks information irrelevant to the claims at issue in Ms. Sampson’s case. Hagens

Berman also objects and incorporates by reference its objections and responses to RFP

No. 17 as well as its General Objections. Notwithstanding the foregoing, Hagens Berman


{00506690.2 }                                       - 41 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 57 of 114




is producing documents that refer or relate to Ms. Sampson’s mental state or condition, to

the extent such documents exist.



REQUEST FOR PRODUCTION NO. 59:

                Documents and communications referring or relating to Hagens Berman’s

knowledge of any effects, including without limitation physical, psychological, financial,

and/or other, on plaintiffs in the Thalidomide Litigation from dismissal of their cases.

                RESPONSE:           This request is overbroad, would require the production of

PHI for plaintiffs other than Ms. Sampson, is unduly burdensome, would invade the

attorney-client privilege of other clients, is not proportionate to the needs of the case, and

seeks information irrelevant to the claims at issue in Ms. Sampson’s case. Notably, Ms.

Sampson is unique in that she sought to have her claim dismissed, changed her mind, and

later sought to proceed pro se, making this request about the effect of dismissal on others

particularly irrelevant to her claims. Hagens Berman also objects and incorporates by

reference its objections and responses to RFP No. 17 as well as its General Objections.

Notwithstanding the foregoing, Hagens Berman is producing documents that refer or

relate to Ms. Sampson’s physical, psychological, and/or financial condition, to the extent

it possess such documents.


REQUEST FOR PRODUCTION NO. 60:

                All documents and communication referring to “thalidomide plaintiffs,”

“thalidomide cases,” and/or “thalidomide litigation.”



{00506690.2 }                                     - 42 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 58 of 114




                RESPONSE:           Hagens Berman objects and incorporates by reference its

objections and responses to RFP No. 17 as well as its General Objections.



REQUEST FOR PRODUCTION NO. 61:

                All documents and communication referring or relating to any characterization of

“thalidomide plaintiffs” generally, whether favorable or disparaging and whether internal

to Hagens Berman, external, and/or public.

                RESPONSE:           Hagens Berman objects and incorporates by reference its

objections and responses to RFP No. 17 as well as its General Objections.



REQUEST FOR PRODUCTION NO. 62:

                All documents referring or relating to the effect on Hagens Berman or “the firm”

regarding Special Master Hangley’s investigation into issues surrounding the

Thalidomide Litigation.

                RESPONSE:           Hagens Berman objects to this request as seeking information

irrelevant to Ms. Sampson’s claims, and as vague and ambiguous as to “the effect on

Hagens Berman or “‘the firm.’” Hagens Berman also incorporates its General

Objections and its response and objections to RFP No. 33 (including particularly the

explanation of privilege and burden issues found in RFP No. 33).




{00506690.2 }                                      - 43 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 59 of 114




REQUEST FOR PRODUCTION NO. 63:

                All documents referring or relating to any discussion, communication, decision,

strategy, and/or tactics for handling inquiries from plaintiffs in the Thalidomide

Litigation about the status or their case and/or any reason(s) for delay in resolution.

                RESPONSE:            This request is overbroad, unduly burdensome, not

proportionate to the needs of the case, and seeks information irrelevant to Ms. Sampson’s

claims. The request also seeks confidential attorney-client privileged communications

and PHI relating to Hagens Berman clients who are not involved in this litigation.

Hagens Berman objects and incorporates by reference its objections and responses to

RFP No. 17 as well as its General Objections.



REQUEST FOR PRODUCTION NO. 64:

                All documents and communication referring or relating to any communication

from Hagens Berman to any plaintiff, including without limitation Sampson, in the

Thalidomide Litigation asserting a lack of knowledge for any questioned delay in

resolution of the Thalidomide Litigation.

                RESPONSE:           Subject to its General Objections, which are incorporated by

reference, Hagens Berman will produce documents responsive to this request to the

extent they relate to Ms. Sampson. Hagens Berman will not produce documents and

communications responsive to this request to the extent they are unrelated to

Ms. Sampson. To identify such documents and communications would be

extraordinarily burdensome (and as a practical matter impossible). Moreover, such


{00506690.2 }                                      - 44 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 60 of 114




documents and communications (even assuming they exist) are not relevant to

Ms. Sampson’s claims. Further, any such communications would likely include attorney-

client privileged communications and/or PHI for which redaction and/or creation of a

privilege log would be unduly burdensome. Hagens Berman also objects to this request

on the ground that it is vague and ambiguous.



REQUEST FOR PRODUCTION NO. 65:

                Documents including without limitation notes, emails, memoranda, and/or

agendas, referring or relating to any meeting of the Hagens Berman Executive Committee

at which the Thalidomide Litigation was discussed.

                RESPONSE:          Subject to its General Objections, which are incorporated by

reference, Hagens Berman will documents responsive to this request to the extent they

exist for the period 2011 through October 2018 (when Ms. Sampson began representing

herself), and to the extent such documents relate to the litigation filed on behalf Ms.

Sampson and others in Philadelphia. Hagens Berman objects to the overbroad definition

of Thalidomide Litigation and specifically objects to the inclusion in that definition of the

proceedings before Special Discovery Master Hangley for which Hagens Berman was

forced to retain its own counsel. The firm’s internal communications (including any

mention of the Hangley-related proceedings) are irrelevant to Ms. Sampson’s claims here

and likely protected by the attorney-client privilege. Searching for these irrelevant

documents (and preparing a privilege log) would be unduly burdensome and not

proportionate to the needs of the case. Notwithstanding these objections, Hagens Berman


{00506690.2 }                                    - 45 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 61 of 114




will produce non-privileged documents (if any) relating to any Executive Committee

meeting referencing Ms. Sampson or the claims asserted by her.



REQUEST FOR PRODUCTION NO. 66:

                All documents referring or relating to the Thalidomide Litigation that incorporate

material otherwise subject to the work-product privilege that Special Master Hangley or

Judge Diamond has or in the future finds that the work product privilege has been

waived.

                RESPONSE:            Hagens Berman objects that this request seeks information

not relevant to Ms. Sampson’s claims as well as information protected by the attorney

client privilege and/or the work product doctrine. Hagens Berman also objects to the

speculative nature of this request, as it is based on future events that have not occurred.

Hagens Berman also incorporates by reference its General Objections and its responses

and objections to RFP No. 33. Hagens Berman also objects on the ground that this

request is vague and ambiguous.



REQUEST FOR PRODUCTION NO. 67:

                All documents referring or relating to any overall strategic discussions or

decisions relating to the Thalidomide Litigation.

                RESPONSE:            Hagens Berman objects and incorporates by reference its

objections and responses to RFP No. 17 as well as its General Objections. Hagens




{00506690.2 }                                       - 46 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 62 of 114




Berman also objects on the ground that this request is vague, ambiguous, seeks irrelevant

information, is unduly burdensome and not proportionate to the needs of the case.



REQUEST FOR PRODUCTION NO. 68:

                All documents referring or relating to characterizations, whether favorable,

unfavorable, or disparaging of Sampson.

                RESPONSE:            Subject to its General Objections, which are incorporated by

reference, Hagens Berman will produce documents responsive to this request to the

extent they exist.



REQUEST FOR PRODUCTION NO. 69:

                Documents and things sufficient to explain all acronyms, abbreviations and short

forms of labels used in any document Hagens Berman produces.

                RESPONSE:            This request is overbroad, unduly burdensome and is

impermissibly vague, failing to describe “with reasonable particularity” the documents

sought as is required by Fed. R. Civ. P. 34.



REQUEST FOR PRODUCTION NO. 70:

                All documents and things that Hagens Berman may or intends to rely upon in any

paper, pleading or brief, at any hearing or at trial in This Action.

                RESPONSE:            Hagens Berman objects to this request on the grounds that it

is overbroad, unduly burdensome, premature, seeks to impose obligations beyond those


{00506690.2 }                                       - 47 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 63 of 114




found in the Scheduling Order issued by the Court and seeks information protected by the

attorney-client privilege and work product doctrine. Responsive documents are likely to

be subject to various legal protections, including but not limited to attorney-client

privilege and the work product doctrine. Hagens Berman also incorporates its General

Objections.



REQUEST FOR PRODUCTION NO. 71:

                Documents and things sufficient to identify all business entities in which Hagens

Berman maintains an ownership interest and the amount of the ownership interest.

                RESPONSE:            Hagens Berman objects to this request on the grounds that it

constitutes impermissible punitive damages discovery. Hagens Berman incorporates by

reference its arguments with respect to punitive damages set out in its Rule 12(b)(6)

Motion to Dismiss. See also Pa. R. P. Civ. 4003.7 (“A party may obtain information

concerning the wealth of a defendant in a claim for punitive damages only upon order of

court setting forth appropriate restrictions as to the time of the discovery, the scope of the

discovery, and the dissemination of the material discovered.”). In addition, this request is

vague and ambiguous and seeks information irrelevant to punitive damages (even

assuming such information were discoverable).



REQUEST FOR PRODUCTION NO. 72:

                Organizational charts or other documents and things sufficient to identify the

organizational and management structure of Hagens Berman.


{00506690.2 }                                       - 48 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 64 of 114




                RESPONSE:           Hagens Berman objects that this request is vague, ambiguous,

overbroad and seeks irrelevant information.



REQUEST FOR PRODUCTION NO. 73:

                Documents sufficient to identify all systems, processes, and procedures for the

maintenance and storage of documents.

                RESPONSE:           Hagens Berman objects that this request is vague, ambiguous,

overbroad, unduly burdensome and seeks irrelevant information.



REQUEST FOR PRODUCTION NO. 74:

                All documents referring or relating to communications between Hagens Berman

and Firmani Associates and/or Mark Firmani referring or relating to the Thalidomide

Litigation.

                RESPONSE:           Subject to its General Objections, Hagens Berman is

producing documents responsive to this request.



REQUEST FOR PRODUCTION NO. 75:

                All documents referring or relating to communications with Peter Gordon, Elliott

Karathanasis, and/or Kay Gunderson Reeves about the Thalidomide Litigation.

                RESPONSE:           This request is overbroad and unduly burdensome to the

extent that is seeks “all documents referring or relating to communications” between the

identified individuals and Hagens Berman. Many of those communications involve


{00506690.2 }                                      - 49 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 65 of 114




attorney-client privileged information as well as confidential information about Hagens

Berman clients not party to Ms. Sampson’s action. Consistent with the foregoing

objections, and its General Objections, Hagens Berman is producing communications to

or from Hagens Berman on the one hand and any one of Peter Gordon, Elliott

Karathanasis, and/or Kay Gunderson Reeves on the other to the extent such

communications either relate to Ms. Sampson or are general in nature. To the extent

those communications involve Hagens Berman clients other than Ms. Sampson they will

not be produced.



REQUEST FOR PRODUCTION NO. 76:

                All internal communications mentioning Special Master Hangley or Judge

Diamond.

                RESPONSE:          Hagens Berman objects to this request as seeking information

irrelevant to Ms. Sampson’s claims, as vague and ambiguous and not proportionate to the

needs of the case. Hagens Berman also incorporates by reference its General Objections

and its response and objections to RFP No. 33.



REQUEST FOR PRODUCTION NO. 77:

                All communications between counsel for Diana Cabcabin and Hagens Berman.

                RESPONSE:          Hagens Berman objects to this request. It seeks information

irrelevant to Ms. Sampson’s claims as well as documents protected by the attorney-client

privilege and documents likely containing PHI. In addition, it is unduly burdensome and


{00506690.2 }                                    - 50 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 66 of 114




not proportionate to the needs of the case. To the extent this request seeks information

about any settlement between Hagens Berman and Ms. Cabcabin, Hagens Berman

objects on Rule 408 grounds and also because the terms of any such settlement are

confidential by agreement of the parties and/or by operation of law.



REQUEST FOR PRODUCTION NO. 78:

                All communications between counsel for Terrie Bolton and Hagens Berman.

                RESPONSE:          Hagens Berman objects to this request. It seeks information

irrelevant to Ms. Sampson’s claims as well as documents protected by the attorney-client

privilege and documents likely containing PHI. In addition, it is unduly burdensome and

not proportionate to the needs of the case. To the extent this request seeks information

about any settlement between Hagens Berman and Ms. Bolton, Hagens Berman objects

on Rule 408 grounds and also because the terms of any such settlement are confidential

by agreement of the parties and/or by operation of law.



REQUEST FOR PRODUCTION NO. 79:

                All communications between counsel for Mary Sells and Hagens Berman.

                RESPONSE:          Hagens Berman objects to this request. It seeks information

irrelevant to Ms. Sampson’s claims as well as documents protected by the attorney-client

privilege and documents likely containing PHI. In addition, it is unduly burdensome and

not proportionate to the needs of the case. To the extent this request seeks information

about any settlement between Hagens Berman and Ms. Bolton, Hagens Berman objects


{00506690.2 }                                    - 51 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 67 of 114




on Rule 408 grounds and also because the terms of any such settlement may be

confidential by agreement of the parties and/or by operation of law.



REQUEST FOR PRODUCTION NO. 80:

                All documents referring or relating to any insurance policy or insurance coverage

for payment of attorneys’ fees, litigation costs or expenses, and/or any judgment in

connection with This Action.

                RESPONSE:           Hagens Berman is producing its insurance policy information

to the extent required by Rule 26 of the Federal Rules of Civil Procedure.



REQUEST FOR PRODUCTION NO. 81:

                All documents received from Peter Gordon.

                RESPONSE:           Hagens Berman incorporates and adopts by reference here its

General Objections as well as its responses to RFP No. 9, No. 29, No. 35 and No. 75.



REQUEST FOR PRODUCTION NO. 82:

                All communications with Scott Gottlieb referring or relating to any concerns about

the viability or potential for success of the Thalidomide Litigation.

                RESPONSE:           Subject to its General Objections, which are incorporated by

reference, Hagens Berman will documents responsive to this request to the extent they

exist and the burden of producing them is not disproportionate to the needs of the case.




{00506690.2 }                                      - 52 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 68 of 114




REQUEST FOR PRODUCTION NO. 83:

                All communications with Trent Stephens referring or relating to any concerns

about the viability or potential for success of the Thalidomide Litigation. For purposes of

this Request for Production, communications do NOT include any analysis, examination,

or expert report involving a specific individual plaintiff in the Thalidomide Litigation

unless otherwise responsive to a different Request for Production.

                RESPONSE:           Communications with Trent Stephens referring or relating to

Ms. Sampson are being produced, subject to Hagens Berman’s General Objections.

Communications with Trent Stephens unrelated to Ms. Sampson are not relevant to this

action, and production of such information would be unduly burdensome and not

proportionate to the needs of this case. Further, such documents likely contain PHI and

other confidential information of other plaintiffs.



REQUEST FOR PRODUCTION NO. 84:

                All communications with any potential consulting or testifying expert referring or

relating to any concerns about the viability or potential for success of the Thalidomide

Litigation.

                RESPONSE:           Hagens Berman objects to this request on the ground that it

seeks information irrelevant to Ms. Sampson’s claims. In addition, the request is vague

and ambiguous, and compliance with it would be unduly burdensome and not

proportionate to the needs of the case. Hagens Berman also incorporates here its

response to RFP No. 17 and its General Objections.


{00506690.2 }                                      - 53 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 69 of 114




REQUEST FOR PRODUCTION NO. 85:

                All documents provided to Special Master Hangley by Hagens Berman.

                RESPONSE:          Hagens Berman objects to the request on the ground that it

seeks information irrelevant to Ms. Sampson’s claims and seeks information protected by

the attorney-client privilege and the work product doctrine.              Hagens Berman also

incorporates by reference its response to RFP No. 33 and its General Objections.



                DATED this 26th day of August, 2020.
                                               COPPERSMITH BROCKELMAN PLC

                                               By s/ Keith Beauchamp
                                                 Keith Beauchamp (Pro Hac Vice)
                                                 kbeauchamp@cblawyers.com
                                                 Roopali H. Desai (Pro Hac Vice)
                                                 rdesai@cblawyers.com
                                                 2800 North Central Avenue, Suite 1900
                                                 Phoenix, AZ 85004
                                                 Telephone: (602) 381-5490

                                               PIETRAGALLO GORDON ALFANO BOSICK &
                                               RASPANTI LLP

                                               Gaetan J. Alfano
                                               Pennsylvania Bar No. 32971
                                               GJA@pietragallo.com
                                               Douglas E. Roberts
                                               Pennsylvania Bar No. 321950
                                               DER@pietragallo.com
                                               1818 Market Street, Suite 3402
                                               Philadelphia, PA 19102
                                               Telephone: (215) 320-6200
                                               Facsimile: (215) 981-0082




{00506690.2 }                                   - 54 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 70 of 114




                                            Attorneys for Defendants Hagens Berman and
                                            Steve Berman




{00506690.2 }                                - 55 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 71 of 114




                                     CERTIFICATE OF SERVICE

                I hereby certify that on August 26, 2020, I electronically transmitted the attached

document to all counsel of record.

                                                  COPPERSMITH BROCKELMAN PLC

                                                  By s/ Keith Beauchamp
                                                    Keith Beauchamp (Pro Hac Vice)
                                                    kbeauchamp@cblawyers.com
                                                    Roopali H. Desai (Pro Hac Vice)
                                                    rdesai@cblawyers.com
                                                    2800 North Central Avenue, Suite 1900
                                                    Phoenix, AZ 85004
                                                    Telephone: (602) 381-5490

                                                  PIETRAGALLO GORDON ALFANO BOSICK &
                                                  RASPANTI LLP

                                                  Gaetan J. Alfano
                                                  Pennsylvania Bar No. 32971
                                                  GJA@pietragallo.com
                                                  Douglas E. Roberts
                                                  Pennsylvania Bar No. 321950
                                                  DER@pietragallo.com
                                                  1818 Market Street, Suite 3402
                                                  Philadelphia, PA 19102
                                                  Telephone: (215) 320-6200
                                                  Facsimile: (215) 981-0082

                                                  Attorneys for Defendants Hagens Berman and
                                                  Steve Berman




{00506690.2 }                                      - 56 -
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 72 of 114




        Exhibit 3
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 73 of 114




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   CAROLYN SAMPSON,                                   )
                                                      )   DEFENDANT STEVE
                        Plaintiff,                    )   BERMAN’S RESPONSES TO
                                                      )   PLAINTIFF’S FIRST SET OF
   v.                                                 )   REQUESTS FOR PRODUCTION
                                                      )   OF DOCUMENTS AND THINGS
   HAGENS BERMAN SOBOL SHAPIRO                        )   (NOS. 1-39)
   LLP; KAY GUNDERSON REEVES;                         )
   STEVE W. BERMAN,                                   )   No. 2:20-cv-02232 PD
                                                      )
                        Defendants.                   )   Related Case: 2:11-cv-05782 PD
                                                      )


                Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Defendant Steve W.

Berman (“Mr. Berman”) submits the following Objections and Responses to Plaintiff

Carolyn Sampson’s Request for Production of Documents and Things (Nos. 1-39).

                                      GENERAL OBJECTIONS

                1.    Mr. Berman objects to Ms. Sampson’s requests that seek attorney-client

privileged communications between Hagens Berman and any of its clients other than

Ms. Sampson, or attorney work-product that is not related specifically to Ms. Sampson.

Mr. Berman will not be producing such documents or producing a log identifying such

documents, because (i) those documents are not relevant to any party’s claims or defenses

(ii) preparing a log would be impossible given the volume of documents and would be

disproportionate to the needs of the case, and unduly burdensome, and (iii) a log of those

communications would not provide information relevant to this proceeding.

                2.    For documents that contain attorney-client privileged communications

with—or attorney work-product relating to—potential clients other than Ms. Sampson but



{00510612.1 }
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 74 of 114




which also contain information relevant to Ms. Sampson’s allegations, Hagens Berman

will endeavor to produce redacted versions of such documents where feasible, taking into

account the relevance (or lack thereof) of such materials, the unduly burdensome nature of

Ms. Sampson’s requests and whether such information is proportional to the needs of the

case.

                3.   Certain requests seek documents containing personal health information

(“PHI”) or other sensitive information (such as social security numbers, photographs, etc.)

relating to other clients or potential clients of Hagens Berman’s. Mr. Berman objects to

such requests and will not produce such information.

                4.   Numerous of these requests seek documents and information, including

internal and external email communications, with or about plaintiffs in other thalidomide

cases filed by Mr. Berman. Unless specifically noted, Mr. Berman will not produce

documents responsive to such requests unrelated to Ms. Sampson because such documents

are not relevant. Moreover, even if such materials were relevant, the identification and

production of such documents would be unduly burdensome and not proportionate to the

needs of the case. To identify such documents and communications would require a page-

by-page review of hundreds of thousands of pages of documents. Further, most of those

communications would likely include attorney-client privileged communications and/or

PHI for which redaction would be hugely burdensome, not to mention creation of a

privilege log. Conversely, that information is not relevant to the specific representations

allegedly made to Ms. Sampson by Defendants, which form the basis of Ms. Sampson’s

claims in this action.


{00510612.1 }                                  -2-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 75 of 114




                5.   Certain requests seek documents or transcripts that were sealed or filed under

seal in the Thalidomide Litigation (which, by Plaintiff’s definition, includes the

proceedings before Special Discovery Master Hangley). Mr. Berman objects to such

requests and will not produce under-seal documents.

                6.   The documents and information produced here shall not be used for any other

purpose or in any other proceeding. Certain documents produced by Mr. Berman may be

stamped “CONFIDENTIAL” in accordance with a Protective Order entered in this matter.

Such documents shall be returned or destroyed at the conclusion of this proceeding in

accordance with the terms of the Protective Order.

                7.   To the extent that Mr. Berman inadvertently produces any attorney-client

privileged information, attorney work-product unrelated to Ms. Sampson’s claims, or any

PHI or confidential information, such information must be immediately deleted and/or

returned once counsel for Ms. Sampson or Mr. Berman become aware of the inadvertent

production, in accordance with the Protective Order and the applicable ethical rules

(whichever is more stringent).

                8.   In accordance with the agreement of the parties and the order of this Court,

Mr. Berman does not waive any of his defenses with respect to personal jurisdiction and/or

venue by its participation in this or other discovery.

                9.   Mr. Berman objects to Ms. Sampson’s requests to the extent they lack any

temporal limitation. Specifically, almost none of her requests include any date restriction,

and thus implicitly seek all documents from the beginning of time up to the present day.

Moreover, certain of her requests seek information as to matters that post-date Hagens


{00510612.1 }                                     -3-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 76 of 114




Berman’s representation of her, making the information sought irrelevant and/or making

preparation of a privilege log unduly burdensome. For example, many of Ms. Sampson’s

requests—read literally—would require Mr. Berman to prepare a privilege log with respect

to all communications with his counsel representing him in this action and/or representing

it in the proceedings before Special Discovery Master Hangley. Generally speaking, Mr.

Berman is not preparing a log of such communications and objects to the lack of date

restrictions in Ms. Sampson’s requests.

                10.   Mr. Berman objects to Ms. Sampson’s requests and instructions to the extent

they purport to impose obligations broader than or inconsistent with the Federal Rules of

Civil Procedure.

                11.   Mr. Berman objects to Instruction No. 2, which directs him to produce a

detailed privilege log for all documents withheld from production on the basis of any

privilege. As noted above, creating such a log would be impossible given the volume of

documents, expedited nature of discovery, and various privileges at play.

                12.   Mr. Berman objects to Instruction No. 4, which imposes on him the

affirmative obligation to “take all necessary steps to obtain appropriate and required

consents” for documents protected by third-party confidentiality obligations. Mr. Berman

will provide notice to third-parties where appropriate but it is not obligated to seek to obtain

requisite consents.

                13.   Mr. Berman objects to Instruction No. 9 for several reasons, but primarily

because it is unintelligible. It purports to extend the document requests to any litigation to

which Mr. Berman is a party, specifically including but without limitation the Johnson


{00510612.1 }                                     -4-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 77 of 114




Litigation. But Mr. Berman is not a party to the Johnson Litigation, and does not

understand the purpose of this Instruction. Mr. Berman further objects to Instruction No. 9

because it purports to expand the discovery and disclosure obligations for expert witnesses

beyond those of Rule 26.

                14.   Mr. Berman objects to Definition No. 12, which defines “Thalidomide

Litigation” to mean “each and all of the cases consolidated as Johnson v. SmithKline

Beecham et al, Case No. 2:11-cv-05782-PD.” That definition is unworkable as to certain

requests, as it ignores that several of the underlying thalidomide cases, all initially filed in

state court, were pending for an extended period of time before being consolidated.

Moreover, the other thalidomide cases are irrelevant to Ms. Sampson’s claims asserted in

this action.

                15.   Mr. Berman responds to Plaintiff’s requests for production subject to the

foregoing statements and objections. Each of the foregoing statements and objections is

incorporated by reference into each of the following responses. The fact that part or all of

any discovery request has been answered should not be construed to be a waiver of any

objection to such discovery request.

                16.   Discovery is ongoing. Therefore, these responses are provided without

prejudice to Mr. Berman’s right to modify, supplement or amend the responses made

herein.




{00510612.1 }                                    -5-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 78 of 114




                                   REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

                All documents and things relating to each statement made in Berman’s Answer

and Affirmative Defenses to Sampson’s Complaint, whether the documents support the

statements or refute them.

                RESPONSE:           Mr. Berman objects on the grounds that this request is vague,

ambiguous and calls for the production of attorney-client privileged communications and

the disclosure of material protected by the work product doctrine. Moreover,

Mr. Berman has not filed an Answer in the litigation, making it impossible to determine

“all documents and things” that were relied upon in drafting his Answer.



REQUEST FOR PRODUCTION NO. 2:

                All documents and things relating to, reviewed, or relied upon when preparing any

written response to any interrogatory, document request, or request for admission served

by Sampson.

                RESPONSE:           This request is vague, ambiguous, overbroad, unduly

burdensome. Mr. Berman also objects on the grounds that this request calls for the

production of attorney-client privileged communications and the disclosure of material

protected by the work-product doctrine.




{00510612.1 }                                      -6-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 79 of 114




REQUEST FOR PRODUCTION NO. 3:

                All documents and things that Sampson asked Berman to identify in Sampson’s

Interrogatories.

                RESPONSE:           Mr. Berman objects on the grounds that this request is vague,

ambiguous and to the extent it calls for the production of attorney-client privileged

communications or the disclosure of material protected by the work product doctrine.



REQUEST FOR PRODUCTION NO. 4:

                All documents and things reviewed, considered, relied upon, or identified in

drafting Berman’s initial disclosures.

                RESPONSE:           Hagens Berman objects on the grounds that this request is

vague, ambiguous, seeks irrelevant information, is unduly burdensome and calls for the

production of attorney-client privileged communications and the disclosure of material

protected by the work product doctrine. When Mr. Berman’s initial disclosure is drafted,

his counsel in this action may review, consider or rely upon a broad range of thousands of

documents and emails relating to the underlying thalidomide litigation as well as

materials collected or organized by his counsel, thereby reflecting the mental impressions

of his counsel.



REQUEST FOR PRODUCTION NO. 5:

                All documents and things reviewed, considered, or relied upon, when preparing

for any deposition or hearing at any time during This Action.


{00510612.1 }                                      -7-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 80 of 114




                RESPONSE:           Mr. Berman objects on the grounds that this request is vague,

ambiguous, seeks irrelevant information, is unduly burdensome and calls for the

production of attorney-client privileged communications and the disclosure of material

protected by the work product doctrine. Moreover, when Mr. Berman’s counsel prepares

for a deposition or hearing in this action that preparation is likely to involve, explicitly or

implicitly, consideration of, and/or reliance upon if not thousands of documents. To

comply with this request, which is impossible and unduly burdensome in addition to

invading the attorney-client privilege and the attorney work product doctrine as applied to

Mr. Berman’s counsel.



REQUEST FOR PRODUCTION NO. 6:

                [no request promulgated]



REQUEST FOR PRODUCTION NO. 7:

                All documents and things reviewed, considered, or relied upon, by any expert or

consultant used by Berman at any time during This Action.

                RESPONSE:           Mr. Berman objects to this request because it seeks to impose

disclosure obligations on expert witnesses greater than those imposed by the Federal

Rules of Civil Procedure. In addition, it may invade the attorney work-product doctrine

as applicable to Mr. Berman’s counsel in this action. Further, the request is vague,

ambiguous and seeks irrelevant information.




{00510612.1 }                                      -8-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 81 of 114




REQUEST FOR PRODUCTION NO. 8:

                Documents sufficient to identify all email accounts used by Berman since 2009.

                RESPONSE:           This request is overbroad and seeks irrelevant information.

Without waiving that objection, documents sufficient to identify the email accounts used

by Mr. Berman for business purposes—including specifically email sent or received in

connection with issues raised by Ms. Sampson’s Complaint—can identified by reviewing

the documents produced by Hagens Berman in this action.



REQUEST FOR PRODUCTION NO. 9:

                All documents referring or relating to the Thalidomide Litigation.

                RESPONSE:           This request is overbroad, burdensome, and not proportionate

to the needs of the case, and also invades the attorney-client privilege and work-product

doctrine, as explained in Hagens Berman’s Response to RFP No. 17 and in the General

Objections made by Hagens Berman, which are incorporated here by reference. Apart

from emails and other documents within the custody and control of Hagens Berman, the

only additional documents in Mr. Berman’s possession referring to the Thalidomide

Litigation (as broadly defined) would be books relating to thalidomide, including Dark

Remedy by Rock Brynner and Trent Stephens.



REQUEST FOR PRODUCTION NO. 10:

                All communications referring or relating to the Thalidomide Litigation.




{00510612.1 }                                       -9-
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 82 of 114




                RESPONSE:           This request is overbroad, burdensome, and not proportionate

to the needs of the case, and also invades the attorney-client privilege and work-product

doctrine, as explained in Hagens Berman’s Response to RFP No. 17 and in the General

Objections made by Hagens Berman, which are incorporated here by reference. In any

event, apart from documents within the custody and control of Hagens Berman, Mr.

Berman does not possess communications relating to the Thalidomide Litigation.



REQUEST FOR PRODUCTION NO. 11:

                All communications referring or relating to Special Master Hangley’s

investigation into issues surrounding the Thalidomide Litigation.

                RESPONSE:           This request is overbroad, seeks information irrelevant to Ms.

Sampson’s claims, burdensome, and not proportionate to the needs of the case. It also

invades the attorney-client privilege and work-product doctrine, as explained in Hagens

Berman’s Response to RFP No. 33 and in the General Objections made by Hagens

Berman, which are incorporated here by reference. In any event, apart from documents

within the custody and control of Hagens Berman, Mr. Berman does not possess

additional documents responsive to this request.



REQUEST FOR PRODUCTION NO. 12:

                All communications with individuals other than attorneys at Hagens Berman

Sobol Shapiro LLP referring or relating to the Thalidomide Litigation including without




{00510612.1 }                                     - 10 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 83 of 114




limitation Special Master Hangley’s investigation into issues surrounding the

Thalidomide Litigation.

                RESPONSE:           This request is overbroad, burdensome, and not proportionate

to the needs of the case, and also invades the attorney-client privilege and work-product

doctrine, as explained in Hagens Berman’s Responses to RFP No. 17 and RFP No. 33

and in the General Objections made by Hagens Berman, which are incorporated here by

reference. In any event, apart from documents within the custody and control of Hagens

Berman, Mr. Berman does not possess additional documents responsive to this request.



REQUEST FOR PRODUCTION NO. 13:

                All documents and things relating to any Affirmative Defense or Declaratory

Judgment Counterclaim that Berman may raise or attempt to raise in his Answer, any

Amended Answer, or otherwise.

                RESPONSE:           Mr. Berman objects on the grounds that this request is vague,

ambiguous, seeks irrelevant information, is unduly burdensome and calls for the

production of attorney-client privileged communications and the disclosure of material

protected by the work product doctrine. Moreover, when Mr. Berman and his counsel in

this action his prepare and consider his affirmative defenses, that preparation is likely to

involve, explicitly or implicitly, consideration of, and/or reliance upon if not thousands of

documents. To comply with this request would be unduly burdensome in addition to

invading the attorney-client privilege and the attorney work product doctrine as applied to

Mr. Berman’s counsel. Moreover, Mr. Berman has not filed an Answer in the litigation,


{00510612.1 }                                     - 11 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 84 of 114




making it impossible to determine “all documents and things” that he relied upon in

drafting any affirmative defenses.



REQUEST FOR PRODUCTION NO. 14:

                All documents and communications referring or relating to the replacement of the

Lanier Law Firm by Hagens Berman as trial counsel in the Thalidomide Litigation.

                RESPONSE:           Mr. Berman objects to this request on grounds of relevance

and undue burden and incorporates by reference Hagens Berman’s Response to RFP

No. 35 and RFP No. 9 directed to Hagens Berman. Moreover, any documents and

communications responsive to this request would be within the custody and control of

Hagens Berman; Mr. Berman does not possess documents responsive to this request.



REQUEST FOR PRODUCTION NO. 15:

                All communications with GlaxoSmithKline and/or any pharmaceutical company

defendant in the Thalidomide Litigation referring or relating to the settlement of the

Thalidomide Litigation.

                RESPONSE:           Mr. Berman objects to this request on grounds of relevance

and undue burden and incorporates by reference Hagens Berman’s Response to RFP

No. 38 directed to Hagens Berman. Moreover, any documents and communications

responsive to this request would be within the custody and control of Hagens Berman;

Mr. Berman does not possess documents responsive to this request.




{00510612.1 }                                     - 12 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 85 of 114




REQUEST FOR PRODUCTION NO. 16:

                Documents sufficient to show the date, time, and duration of any phone calls

between Berman and counsel for any pharmaceutical defendant in the Thalidomide

Litigation.

                RESPONSE:            Mr. Berman objects to this request on grounds of relevance,

undue burden and that it is not proportionate to the needs of the case. Moreover, any

documents and communications responsive to this request would be within the custody

and control of Hagens Berman, to the extent they exist.



REQUEST FOR PRODUCTION NO. 17:

                Documents sufficient to identify all assets of Berman by individual asset or asset

category on an annual basis from 2009 through the present.

                RESPONSE:            Mr. Berman objects to this request on the grounds that it

seeks irrelevant information, constitutes impermissible punitive damages discovery and,

in addition, is overbroad as to time and scope even assuming discovery on punitive

damages were permissible. Mr. Berman also incorporates by reference the arguments

made with respect to punitive damages set out in his Rule 12(b)(6) Motion to Dismiss.




{00510612.1 }                                      - 13 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 86 of 114




REQUEST FOR PRODUCTION NO. 18:

                Documents sufficient to show Berman’s individual ownership share of any

company, LLC, real estate, stock portfolio, cryptocurrency, or other asset class where

Berman’s ownership is less than 100% from 2009 through the present.

                RESPONSE:           Mr. Berman objects to this request on the grounds that it

seeks irrelevant information, constitutes impermissible punitive damages discovery and,

in addition, is overbroad as to time and scope even assuming discovery on punitive

damages were permissible. Mr. Berman incorporates by reference the arguments made

with respect to punitive damages set out in his Rule 12(b)(6) Motion to Dismiss.



REQUEST FOR PRODUCTION NO. 19:

                Documents sufficient to show Berman’s income, assets, and liabilities on annual

basis from 2009 through the present.

                RESPONSE:           Mr. Berman objects to this request on the grounds that it

seeks irrelevant information, constitutes impermissible punitive damages discovery and is

overbroad as to time and scope even assuming discovery on punitive damages were

permissible. Mr. Berman also incorporates by reference the arguments made with respect

to punitive damages set out in his Rule 12(b)(6) Motion to Dismiss.




{00510612.1 }                                     - 14 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 87 of 114




REQUEST FOR PRODUCTION NO. 20:

                Documents sufficient to identify all mobile phone numbers, instant messaging IDs

(including without limitation Slack, Signal, WhatsApp, Facebook Messenger, Twitter

DMs, etc.) used by Berman from 2009 through the present.

                RESPONSE:            This request is overbroad and seeks information irrelevant to

the claims at issue in Ms. Sampson’s case.



REQUEST FOR PRODUCTION NO. 21:

                All posts to web sites, messaging boards, discussion forums referring or relating to

the Thalidomide Litigation and documents sufficient to establish that such posts were

made by Berman.

                RESPONSE:            This request is overbroad and seeks information irrelevant to

the claims at issue in Ms. Sampson’s case. In any event, Mr. Berman does not believe he

possesses documents responsive to this request.



REQUEST FOR PRODUCTION NO. 22:

                All documents referring or relating to any agreement, contract, and/or meeting of

the minds about Berman’s personal liability for incurred costs, expenses, judgments,

settlements, and monetary sanctions relating to This Action and/or the Thalidomide

Litigation.

                RESPONSE:            This request is overbroad, ambiguous, seeks information

irrelevant to the claims at issue in Ms. Sampson’s case and invades the attorney-client


{00510612.1 }                                      - 15 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 88 of 114




privilege and the attorney work product doctrine. Mr. Berman notes that Hagens Berman

is producing the firm’s insurance contract in accordance with Rule 26 of the Federal

Rules of Civil Procedure. Beyond that, Mr. Berman does not possess documents

responsive to this request.



REQUEST FOR PRODUCTION NO. 23:

                Documents sufficient to show the out-of-pocket costs incurred by Berman for

issues related to Special Master Hangley’s Investigation from October 2014 to the

present, including without limitation Special Master fees, attorney fees, settlements paid

to current or former plaintiffs, forensic consultant fees and expenses, travel, and any other

miscellaneous expenses.

                RESPONSE:           Mr. Berman objects to this request on grounds of relevance

and undue burden and incorporates by reference Hagens Berman’s Response to RFP

No. 38 and Hagens Berman’s General Objections, which are incorporated by reference.

Moreover, any documents and communications responsive to this request would be

within the custody and control of Hagens Berman. Mr. Berman does not possess

documents responsive to this request.



REQUEST FOR PRODUCTION NO. 24:

                Documents sufficient to show the date that Berman instituted a litigation hold

related to Special Master Hangley’s investigation, and/or Sampson’s allegations, and/or

This Action.


{00510612.1 }                                      - 16 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 89 of 114




                RESPONSE:           Mr. Berman objects to this request on grounds of relevance

and undue burden and incorporates by reference Hagens Berman’s Response to RFP No.

38 and RFP No. 56 directed to Hagens Berman. Moreover, any documents responsive to

this request would be within the custody and control of Hagens Berman.



REQUEST FOR PRODUCTION NO. 25:

                All documents and communications referring or relating to any characterization of

“thalidomide plaintiffs” generally, whether favorable or disparaging and whether written

by or received by Berman.

                RESPONSE:           Mr. Berman objects to this request on grounds of relevance

and attorney-client privilege and incorporates by reference Hagens Berman’s Response to

RFP No. 61 and its General Objections, which are incorporated here by Reference.

Moreover, any documents and communications responsive to this request would be

within the custody and control of Hagens Berman.



REQUEST FOR PRODUCTION NO. 26:

                All documents referring or relating to the effect on Berman, Hagens Berman,

and/or “the firm” regarding Special Master Hangley’s investigation into issues

surrounding the Thalidomide Litigation whether written by or received by Berman.

                RESPONSE:           Mr. Berman objects to this request on grounds of relevance

and undue burden and incorporates by reference Hagens Berman’s Response to RFP

No. 62 and Hagens Berman’s General Objections, which are incorporated by reference.


{00510612.1 }                                     - 17 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 90 of 114




Moreover, any documents responsive to this request would be within the custody and

control of Hagens Berman.



REQUEST FOR PRODUCTION NO. 27:

                Documents including without limitation notes, emails, memoranda, and/or

agendas, referring or relating to any meeting of the Hagens Berman Executive Committee

at which the Thalidomide Litigation was discussed.

                RESPONSE:            Mr. Berman objects to this request on relevance and other

grounds and incorporates by reference Hagens Berman’s Response to RFP No. 65

directed to Hagens Berman. Moreover, any documents responsive to this request would

be within the custody and control of Hagens Berman.



REQUEST FOR PRODUCTION NO. 28:

                All documents referring or relating to any overall strategic discussions or

decisions relating to the Thalidomide Litigation.

                RESPONSE:            Mr. Berman objects to this request on relevance and other

grounds and incorporates by reference Hagens Berman’s Response to RFP No. 17 and

RFP No. 67 and Hagens Berman’s General Objections, which are incorporated by

reference. Moreover, any documents responsive to this request would be within the

custody and control of Hagens Berman.




{00510612.1 }                                       - 18 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 91 of 114




REQUEST FOR PRODUCTION NO. 29:

                 All documents referring or relating to characterizations, whether favorable,

  unfavorable, or disparaging of any plaintiff in the Thalidomide Litigation including

  without limitation Sampson.



                RESPONSE:           Mr. Berman objects to this request on relevance grounds and

incorporates by reference Hagens Berman’s Response to RFP No. 17 and RFP No. 61

directed to Hagens Berman. Moreover, any documents responsive to this request would

be within the custody and control of Hagens Berman.



REQUEST FOR PRODUCTION NO. 30:

                Documents and things sufficient to explain all acronyms, abbreviations and short

forms of labels used in any document Berman produces.

                RESPONSE:           Mr. Berman objects to this request as vague and ambiguous,

and inapplicable to the documents (if any) produced by Mr. Berman. .



REQUEST FOR PRODUCTION NO. 31:

                All documents and things that Berman may or intends to rely upon in any paper,

pleading or brief, at any hearing or at trial in This Action.

                RESPONSE:           Mr. Berman objects to this request as overbroad, unduly

burdensome and premature. Responsive documents are likely to be subject to various

legal protections, including but not limited to attorney-client privilege and the work


{00510612.1 }                                     - 19 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 92 of 114




product doctrine. Mr. Berman will produce trial exhibits in accordance with the

Scheduling Order entered by the Court.



REQUEST FOR PRODUCTION NO. 32:

                Documents and things sufficient to identify all business entities in which Berman

maintains an ownership interest and the amount of the ownership interest.

                RESPONSE:           Mr. Berman objects to this request on relevance grounds. To

the extent it seeks this information with respect to Ms. Sampson’s demand for punitive

damages, Mr. Berman objects to this request on the grounds that it constitutes

impermissible punitive damages discovery and, in addition, is overbroad as to time and

scope. Mr. Berman incorporates by reference the arguments made with respect to

punitive damages set out in his Rule 12(b)(6) Motion to Dismiss.



REQUEST FOR PRODUCTION NO. 33:

                Documents sufficient to identify all systems, processes, and procedures for the

maintenance and storage of documents.

                RESPONSE:           Mr. Berman objects to this request on relevance grounds. To

the extent this request seeks information as to systems in place at Hagens Berman, any

documents responsive to this request would be within the custody and control of Hagens

Berman.




{00510612.1 }                                      - 20 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 93 of 114




REQUEST FOR PRODUCTION NO. 34:

                All documents referring or relating to communications between Berman and

Firmani Associates and/or Mark Firmani referring or relating to the Thalidomide

Litigation.

                RESPONSE:           Mr. Berman does not personally possess documents

responsive to this request, but such documents may be in the custody and control of

Hagens Berman. See Hagens Berman’s Response to RFP No. 74 directed to Hagens

Berman.



REQUEST FOR PRODUCTION NO. 35:

                All documents referring or relating to any insurance policy or insurance coverage

for payment of attorneys’ fees, litigation costs or expenses, and/or any judgment in

connection with This Action.

                RESPONSE:           Mr. Berman does not personally possess documents

responsive to this request, but such documents may be in the custody and control of

Hagens Berman. See Hagens Berman’s Response to RFP No. 80 directed to Hagens

Berman.



REQUEST FOR PRODUCTION NO. 36:

                All documents, including without limitation, communications between Berman,

Peter Gordon, Kay Gunderson Reeves, and/or Elliot Karathanasis referring or relating to

the Thalidomide Litigation.


{00510612.1 }                                      - 21 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 94 of 114




                RESPONSE:          Mr. Berman does not personally possess documents

responsive to this request, but such documents may be in the custody and control of

Hagens Berman. See Hagens Berman’s Response to RFP No. 9 and RFP No. 75 directed

to Hagens Berman.



REQUEST FOR PRODUCTION NO. 37:

                All communications between counsel for Diana Cabcabin and Berman.

                RESPONSE:          Mr. Berman objects on relevance and privilege grounds. Mr.

Berman does not personally possess documents responsive to this request and

incorporates by reference Hagens Berman’s Response to RFP No. 77 directed to Hagens

Berman.



REQUEST FOR PRODUCTION NO. 38:

                All communications between counsel for Terrie Bolton and Berman.

                RESPONSE:          Mr. Berman objects on relevance and privilege grounds. Mr.

Berman does not personally possess documents responsive to this request and

incorporates by reference Hagens Berman’s Responses to RFP No. 20 and RFP No. 78

directed to Hagens Berman.



REQUEST FOR PRODUCTION NO. 39:

                All communications between counsel for Mary Sells and Berman.




{00510612.1 }                                   - 22 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 95 of 114




                RESPONSE:         Mr. Berman objects on relevance and privilege grounds. Mr.

Berman does not personally possess documents responsive to this request and

incorporates by reference Hagens Berman’s Response to RFP No. 79 directed to Hagens

Berman.



                DATED this 20th day of August, 2020.

                                               COPPERSMITH BROCKELMAN PLC

                                               By s/ Keith Beauchamp
                                                 Keith Beauchamp (Pro Hac Vice)
                                                 kbeauchamp@cblawyers.com
                                                 Roopali H. Desai (Pro Hac Vice)
                                                 rdesai@cblawyers.com
                                                 2800 North Central Avenue, Suite 1900
                                                 Phoenix, AZ 85004
                                                 Telephone: (602) 381-5490

                                               PIETRAGALLO GORDON ALFANO
                                               BOSICK & RASPANTI LLP

                                               Gaetan J. Alfano
                                               Pennsylvania Bar No. 32971
                                               GJA@pietragallo.com
                                               Douglas E. Roberts
                                               Pennsylvania Bar No. 321950
                                               DER@pietragallo.com
                                               1818 Market Street, Suite 3402
                                               Philadelphia, PA 19102
                                               Telephone: (215) 320-6200
                                               Facsimile: (215) 981-0082

                                               Attorneys for Hagens Berman Sobol Shapiro,
                                               LLP, and Steve Berman




{00510612.1 }                                   - 23 -
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 96 of 114




                                     CERTIFICATE OF SERVICE

                I hereby certify that on August 26, 2020, I electronically transmitted the attached

document to all counsel of record.

                                                  COPPERSMITH BROCKELMAN PLC

                                                  By s/ Keith Beauchamp
                                                    Keith Beauchamp (Pro Hac Vice)
                                                    kbeauchamp@cblawyers.com
                                                    Roopali H. Desai (Pro Hac Vice)
                                                    rdesai@cblawyers.com
                                                    2800 North Central Avenue, Suite 1900
                                                    Phoenix, AZ 85004
                                                    Telephone: (602) 381-5490

                                                  PIETRAGALLO GORDON ALFANO
                                                  BOSICK & RASPANTI LLP

                                                  Gaetan J. Alfano
                                                  Pennsylvania Bar No. 32971
                                                  GJA@pietragallo.com
                                                  Douglas E. Roberts
                                                  Pennsylvania Bar No. 321950
                                                  DER@pietragallo.com
                                                  1818 Market Street, Suite 3402
                                                  Philadelphia, PA 19102
                                                  Telephone: (215) 320-6200
                                                  Facsimile: (215) 981-0082

                                                  Attorneys for Hagens Berman Sobol Shapiro,
                                                  LLP, and Steve Berman




{00510612.1 }                                      - 24 -
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 97 of 114




        Exhibit 4
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 98 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 99 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 100 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 101 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 102 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 103 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 104 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 105 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 106 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 107 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 108 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 109 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 110 of 114
Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 111 of 114




         Exhibit 5
                    Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 112 of 114


Nick Boebel

From:                             Keith Beauchamp <kbeauchamp@cblawyers.com>
Sent:                             Sunday, August 30, 2020 12:34 PM
To:                               Nick Boebel; Roopali Desai
Cc:                               David Senoff; Hillary Weinstein; Douglas E. Roberts
Subject:                          RE: Some specific problems with the written responses



Nick, following up on our call yesterday, interlineated below are some comments and additional
information. If you think my notes are incorrect, or have any further follow-up, don’t hesitate to let me
know. Also, if you identify any other specific RFP’s where you think my clients’ responses are deficient, I
understand you will let us know before including them in a motion to compel so that we can confer.
I’ll have the redaction log to you today.
 I understand that you will let us know today whether Ms. Sampson will be providing documents and
written responses to the discovery previously served on her by Hagens Berman.

Regards,
Keith

From: Nick Boebel <NBoebel@hansenreynolds.com>
Sent: Saturday, August 29, 2020 9:00 AM
To: Roopali Desai <rdesai@cblawyers.com>
Cc: Keith Beauchamp <kbeauchamp@cblawyers.com>
Subject: Some specific problems with the written responses

-External Sender-


Roopali,

Yesterday, you asked for some examples of specific issues in the written discovery responses. Below are a few
from the HB responses:

36-40, 67 (Generally applicable litigation strategy and global settlement communications) – Overall case strategy is
plainly relevant. As are communications with GSK surrounding their dismissal.

As I mentioned in our call, Hagens did produce communications with GSK regarding dismissal, as per its
Response to RFP 36. I also advised that it would not be practical to search for “settlement” generally (as to
other defendants), and that settlement discussions (if any) with other defendants were not relevant to Ms.
Sampson’s claims. You indicated Sampson is not actually seeking settlement discussions as to other
defendants.
RFP 46 and 47 (Weaver and Brown agreements) – both worked on and commented on Sampson’s case. Both appeared
to have been let go for reasons related to the Thalidomide litigation.

We agreed to disagree about the relevance of these two requests.
RFP 17, 60, and 61: Entirely relevant to how HB treated these plaintiffs, how they saw the litigation (both generally and
with respect to Sampson), and how seriously they took their fiduciary obligations.


                                                             1
                Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 113 of 114

We generally agreed to disagree about these requests as well. I noted that RFPs 17 and 60 are extremely
broad, and our conversation (like your email) focused on RFP 61, which asks for all “documents and
communication referring or relating to any characterization of ‘thalidomide plaintiffs’ generally.” We stand
by our relevance, privilege and burden objections on RFP 61. We also noted that Hagens is producing
“characterization” documents that refer or relate to Ms. Sampson.
RFP 45 and 72 – baseline information about the organization and structure of a litigation defendant.

We agreed to disagree about the relevance of these.
RFP 76 – your own production makes the objection (which is boilerplate anyway) improper. Both Reeves and Steve
Berman said in early 2012 that they did not think the case was winnable in Federal Court before Judge Diamond. But
nobody bothered to tell that to Sampson until many years later and only after she had been through the entirety of the
litigation process.

RFP asks for all internal mentions of Special Master Hangley or Judge Diamond, and we stand by our
relevance, privilege, work product burden and other objections on this request.
Punitive discovery – plainly relevant: The entire purpose of PA code 4003.7 is to facilitate the appropriate treatment of
the materials under the supervision of the Court. This is but one example of why it was so inappropriate to fail to raise
timely written objections.

Given the pendency of Hagen’s Rule 12 motion arguing that recovery of punitive damages is not permissible
at all, as well as the lack of sufficient allegations or evidence here, we agreed to disagree on this.
Rog 2: Are you really feigning confusion over who is the custodian of records and most knowledgeable about ESI
systems?

The question covers many different types of systems, so it truly is unclear. I also noted that there are no
issues as to whether Hagens properly preserved documents. Bottom line is that we can supply the name of
a person most knowledgeable with more direction as to what you are looking for, but this does not really
seem to be an issue. It also can be addressed with the Rule 30(b)(6) depo if you decide to take one.
Rogs 3, 5: Incorporating documents into an interrogatory response without identifying document production numbers is
improper.

For Rog 3, I noted that the invoices have been produced and you indicated you had seem at least some of
them. As promised, here are those bates numbers: HAGENS0022871-HAGENS0023255.
For Rog. 5 (Lanier), we produced documents in a searchable format, so you can search for “Lanier” as easily
as we can.
These are just some highlights, but they are illustrative of the fundamental problem which was the failure to respond
initially made it impossible for Sampson to raise individualized discovery issues with the Court on a meaningful timeline.

Best Regards,


Nicholas Boebel

Partner

nboebel@hansenreynolds.com

                                                             2
               Case 2:20-cv-02232-PD Document 42 Filed 08/31/20 Page 114 of 114
(612) 286-0208 ext.2




                                              3
